
	
		II
		Calendar No. 128
		111th CONGRESS
		1st Session
		S. 252
		[Report No. 111–60]
		IN THE SENATE OF THE UNITED STATES
		
			January 15, 2009
			Mr. Akaka (for himself,
			 Mr. Durbin, Mrs. Murray, Mr.
			 Burr, Mr. Begich, and
			 Mr. Vitter) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		
			July 24, 2009
			Reported by Mr. Akaka,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To amend title 38, United States Code, to enhance the
		  capacity of the Department of Veterans Affairs to recruit and retain nurses and
		  other critical health-care professionals, to improve the provision of health
		  care to veterans, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Veterans Health Care
			 Authorization Act of 2009.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. References to title 38, United
				States Code.
					TITLE I—Department
				personnel matters
					Sec. 101. Enhancement of authorities for
				retention of medical professionals.
					Sec. 102. Limitations on overtime duty,
				weekend duty, and alternative work schedules for nurses.
					Sec. 103. Improvements to certain
				educational assistance programs.
					Sec. 104. Standards for appointment and
				practice of physicians in Department of Veterans Affairs medical
				facilities.
					TITLE II—Health care
				matters
					Sec. 201. Repeal of certain annual
				reporting requirements.
					Sec. 202. Modifications to annual Gulf
				War research report.
					Sec. 203. Payment for care furnished to
				CHAMPVA beneficiaries.
					Sec. 204. Payor provisions for care
				furnished to certain children of Vietnam veterans.
					Sec. 205. Disclosures from certain
				medical records.
					Sec. 206. Disclosure to Secretary of
				health-plan contract information and social security number of certain veterans
				receiving care.
					Sec. 207. Enhancement of quality
				management.
					Sec. 208. Reports on improvements to
				Department health care quality management.
					Sec. 209. Pilot program on training and
				certification for family caregiver personal care attendants for veterans and
				members of the Armed Forces with traumatic brain injury.
					Sec. 210. Pilot program on provision of
				respite care to members of the Armed Forces and veterans with traumatic brain
				injury by students in graduate programs of education related to mental health
				or rehabilitation.
					Sec. 211. Pilot program on use of
				community-based organizations and local and State government entities to ensure
				that veterans receive care and benefits for which they are
				eligible.
					Sec. 212. Specialized residential care
				and rehabilitation for certain veterans.
					Sec. 213. Authority to disclose medical
				records to third party for collection of charges for provision of certain
				care.
					Sec. 214. Expanded study on the health
				impact of Project Shipboard Hazard and Defense.
					Sec. 215. Use of non-Department
				facilities for rehabilitation of individuals with traumatic brain
				injury.
					Sec. 216. Inclusion of federally
				recognized tribal organizations in certain programs for State veterans
				homes.
					Sec. 217. Pilot program on provision of
				dental insurance plans to veterans and survivors and dependents of
				veterans.
					TITLE III—Women veterans
				health care
					Sec. 301. Report on barriers to receipt
				of health care for women veterans.
					Sec. 302. Plan to improve provision of
				health care services to women veterans.
					Sec. 303. Independent study on health
				consequences of women veterans of military service in Operation Iraqi Freedom
				and Operation Enduring Freedom.
					Sec. 304. Training and certification for
				mental health care providers on care for veterans suffering from sexual
				trauma.
					Sec. 305. Pilot program on counseling in
				retreat settings for women veterans newly separated from service in the Armed
				Forces.
					Sec. 306. Report on full-time women
				veterans program managers at medical centers.
					Sec. 307. Service on certain advisory
				committees of women recently separated from service in the Armed
				Forces.
					Sec. 308. Pilot program on subsidies for
				child care for certain veterans receiving health care.
					Sec. 309. Care for newborn children of
				women veterans receiving maternity care.
					TITLE IV—Mental health
				care
					Sec. 401. Eligibility of members of the
				Armed Forces who serve in Operation Iraqi Freedom or Operation Enduring Freedom
				for counseling and services through Readjustment Counseling
				Service.
					Sec. 402. Restoration of authority of
				Readjustment Counseling Service to provide referral and other assistance upon
				request to former members of the Armed Forces not authorized
				counseling.
					Sec. 403. Study on suicides among
				veterans.
					Sec. 404. Transfer of funds to Secretary
				of Health and Human Services for Graduate Psychology Education
				program.
					TITLE V—Homeless
				veterans
					Sec. 501. Pilot program on financial
				support for entities that coordinate the provision of supportive services to
				formerly homeless veterans residing on certain military property.
					Sec. 502. Pilot program on financial
				support of entities that coordinate the provision of supportive services to
				formerly homeless veterans residing in permanent housing.
					Sec. 503. Pilot program on financial
				support of entities that provide outreach to inform certain veterans about
				pension benefits.
					Sec. 504. Pilot program on financial
				support of entities that provide transportation assistance, child care
				assistance, and clothing assistance to veterans entitled to a rehabilitation
				program.
					Sec. 505. Assessment of pilot
				programs.
					TITLE VI—Nonprofit
				research and education corporations
					Sec. 601. General authorities on
				establishment of corporations.
					Sec. 602. Clarification of purposes of
				corporations.
					Sec. 603. Modification of requirements
				for boards of directors of corporations.
					Sec. 604. Clarification of powers of
				corporations.
					Sec. 605. Redesignation of section 7364A
				of title 38, United States Code.
					Sec. 606. Improved accountability and
				oversight of corporations.
					TITLE VII—Miscellaneous
				provisions
					Sec. 701. Expansion of authority for
				Department of Veterans Affairs police officers.
					Sec. 702. Uniform allowance for
				Department of Veterans Affairs police officers.
				
			2.References to
			 title 38, United States CodeExcept as otherwise expressly provided,
			 whenever in this Act an amendment or repeal is expressed in terms of an
			 amendment or repeal to a section or other provision, the reference shall be
			 considered to be made to a section or other provision of title 38, United
			 States Code.
		IDepartment
			 personnel matters
			101.Enhancement of
			 authorities for retention of medical professionals
				(a)Secretarial
			 authority To extend title 38 status to additional positions
					(1)In
			 generalParagraph (3) of section 7401 is amended by striking
			 and blind rehabilitation outpatient specialists. and inserting
			 the following: “blind rehabilitation outpatient specialists, and such other
			 classes of health care occupations as the Secretary considers necessary for the
			 recruitment and retention needs of the Department subject to the following
			 requirements:
						
							(A)Not later than 45
				days before the Secretary appoints any personnel for a class of health care
				occupations that is not specifically listed in this paragraph, the Secretary
				shall submit to the Committee on Veterans' Affairs of the Senate, the Committee
				on Veterans' Affairs of the House of Representatives, and the Office of
				Management and Budget notice of such appointment.
							(B)Before submitting
				notice under subparagraph (A), the Secretary shall solicit comments from any
				labor organization representing employees in such class and include such
				comments in such
				notice.
							.
					(2)Appointment of
			 nurse assistantsSuch paragraph is further amended by inserting
			 nurse assistants, after licensed practical or vocational
			 nurses,.
					(b)Probationary
			 periods for registered nursesSection 7403(b) is amended—
					(1)in paragraph (1),
			 by striking Appointments and inserting Except as
			 otherwise provided in this subsection, appointments;
					(2)by redesignating
			 paragraph (2) as paragraph (4); and
					(3)by inserting after
			 paragraph (1) the following new paragraphs:
						
							(2)An appointment of
				a registered nurse under this chapter, whether on a full-time basis or a
				part-time basis, shall be for a probationary period ending upon the completion
				by the person so appointed of a number of hours of work pursuant to such
				appointment that the Secretary considers appropriate for such appointment but
				not more than 4,180 hours.
							(3)An appointment
				described in subsection (a) on a part-time basis of a person who has previously
				served on a full-time basis for the probationary period for the position
				concerned shall be without a probationary
				period.
							.
					(c)Prohibition on
			 temporary part-time registered nurse appointments in excess of 4,180
			 hoursSection 7405 is amended by adding at the end the following
			 new subsection:
					
						(g)(1)Employment of a
				registered nurse on a temporary part-time basis under subsection (a)(1) shall
				be for a probationary period ending upon the completion by the person so
				employed of a number of hours of work pursuant to such employment that the
				Secretary considers appropriate for such employment but not more than 4,180
				hours.
							(2)Upon completion by
				a registered nurse of the probationary period described in paragraph
				(1)—
								(A)the employment of
				such nurse shall—
									(i)no longer be
				considered temporary; and
									(ii)be considered an
				appointment described in section 7403(a) of this title; and
									(B)the nurse shall be
				considered to have served the probationary period required by section
				7403(b).
								.
				(d)Waiver of offset
			 from pay for certain reemployed annuitants
					(1)In
			 generalSection 7405, as amended by subsection (c), is further
			 amended by adding at the end the following new subsection:
						
							(h)(1)The Secretary may
				waive the application of sections 8344 and 8468 of title 5 (relating to
				annuities and pay on reemployment) or any other similar provision of law under
				a Government retirement system on a case-by-case basis for an annuitant
				reemployed on a temporary basis under the authority of subsection (a) in a
				position described under paragraph (1) of that subsection.
								(2)An annuitant to
				whom a waiver under paragraph (1) is in effect shall not be considered an
				employee for purposes of any Government retirement system.
								(3)An annuitant to
				whom a waiver under paragraph (1) is in effect shall be subject to the
				provisions of chapter 71 of title 5 (including all labor authority and labor
				representative collective bargaining agreements) applicable to the position to
				which appointed.
								(4)In this
				subsection:
									(A)The term
				annuitant means an annuitant under a Government retirement
				system.
									(B)The term
				employee has the meaning under section 2105 of title 5.
									(C)The term
				Government retirement system means a retirement system established
				by law for employees of the Government of the United
				States.
									.
					(2)Effective
			 dateThe amendment made by paragraph (1) shall take effect on the
			 date that is six months after the date of the enactment of this Act, and shall
			 apply to pay periods beginning on or after such effective date.
					(e)Rate of basic
			 pay for appointees to the Office of the Under Secretary for Health set to rate
			 of basic pay for Senior Executive Service positions
					(1)In
			 generalSection 7404(a) is amended—
						(A)by striking
			 The annual and inserting (1) The annual;
						(B)by striking
			 The pay and inserting the following:
							
								(2)The
				pay
								;
						(C)by striking
			 under the preceding sentence and inserting under
			 paragraph (1); and
						(D)by adding at the
			 end the following new paragraph:
							
								(3)The rate of basic
				pay for a position to which an Executive order applies under paragraph (1) and
				is not described by paragraph (2) shall be set in accordance with section 5382
				of title 5 as if such position were a Senior Executive Service position (as
				such term is defined in section 3132(a) of title
				5).
								.
						(2)Effective
			 dateThe amendments made by paragraph (1) shall take effect on
			 the first day of the first pay period beginning after the day that is 180 days
			 after the date of the enactment of this Act.
					(f)Comparability
			 pay program for appointees to the Office of the Under Secretary for
			 HealthSection 7410 is amended—
					(1)by striking
			 The Secretary may and inserting (a)
			 In general.—The
			 Secretary may; and
					(2)by adding at the
			 end the following new subsection:
						
							(b)Comparability
				pay for appointees to the Office of the Under Secretary for
				Health(1)The Secretary may
				authorize the Under Secretary for Health to provide comparability pay of not
				more than $100,000 per year to individuals of the Veterans Health
				Administration appointed under section 7306 of this title who are not
				physicians or dentists and to individuals who are appointed to Senior Executive
				Service positions (as such term is defined in section 3132(a) of title 5) to
				achieve annual pay levels for such individuals that are comparable with annual
				pay levels of individuals with similar positions in the private sector.
								(2)Comparability pay
				under paragraph (1) for an individual is in addition to all other pay, awards,
				and performance bonuses paid to such individual under this title.
								(3)Except as provided
				in paragraph (4), comparability pay under paragraph (1) for an individual shall
				be considered basic pay for all purposes, including retirement benefits under
				chapters 83 and 84 of title 5, and other benefits.
								(4)Comparability pay
				under paragraph (1) for an individual shall not be considered basic pay for
				purposes of adverse actions under subchapter V of this chapter.
								(5)Comparability pay
				under paragraph (1) may not be awarded to an individual in an amount that would
				result in an aggregate amount of pay (including bonuses and awards) received by
				such individual in a year under this title that is greater than the annual pay
				of the
				President.
								.
					(g)Special
			 incentive pay for Department pharmacist executivesSection 7410,
			 as amended by subsection (f) of this section, is further amended by adding at
			 the end the following new subsection:
					
						(c)Special
				incentive pay for Department pharmacist executives(1)In order to recruit
				and retain highly qualified Department pharmacist executives, the Secretary may
				authorize the Under Secretary for Health to pay special incentive pay of not
				more than $40,000 per year to an individual of the Veterans Health
				Administration who is a pharmacist executive.
							(2)In determining
				whether and how much special pay to provide to such individual, the Under
				Secretary shall consider the following:
								(A)The grade and step
				of the position of the individual.
								(B)The scope and
				complexity of the position of the individual.
								(C)The personal
				qualifications of the individual.
								(D)The
				characteristics of the labor market concerned.
								(E)Such other factors
				as the Secretary considers appropriate.
								(3)Special incentive
				pay under paragraph (1) for an individual is in addition to all other pay
				(including basic pay) and allowances to which the individual is
				entitled.
							(4)Except as provided
				in paragraph (5), special incentive pay under paragraph (1) for an individual
				shall be considered basic pay for all purposes, including retirement benefits
				under chapters 83 and 84 of title 5, and other benefits.
							(5)Special incentive
				pay under paragraph (1) for an individual shall not be considered basic pay for
				purposes of adverse actions under subchapter V of this chapter.
							(6)Special incentive pay under paragraph (1)
				may not be awarded to an individual in an amount that would result in an
				aggregate amount of pay (including bonuses and awards) received by such
				individual in a year under this title that is greater than the annual pay of
				the
				President.
							.
				(h)Pay for
			 physicians and dentists
					(1)Non-foreign cost
			 of living adjustment allowanceSection 7431(b) is amended by
			 adding at the end the following new paragraph:
						
							(5)The non-foreign
				cost of living adjustment allowance authorized under section 5941 of title 5
				for physicians and dentists whose pay is set under this section shall be
				determined as a percentage of base pay
				only.
							.
					(2)Market pay
			 determinations for physicians and dentists in administrative or executive
			 leadership positionsSection 7431(c)(4)(B)(i) is amended by
			 adding at the end the following: The Secretary may exempt physicians and
			 dentists occupying administrative or executive leadership positions from the
			 requirements of the previous sentence..
					(3)Exception to
			 prohibition on reduction of market paySection 7431(c)(7) is
			 amended by striking concerned. and inserting concerned,
			 unless there is a change in board certification or reduction of
			 privileges..
					(i)Adjustment of
			 pay cap for nursesSection 7451(c)(2) is amended by striking
			 level V and inserting level IV.
				(j)Exemption for
			 certified registered nurse anesthetists from limitation on authorized
			 competitive paySection 7451(c)(2) is further amended by adding
			 at the end the following new sentence: The maximum rate of basic pay for
			 a grade for the position of certified registered nurse anesthetist pursuant to
			 an adjustment under subsection (d) may exceed the maximum rate otherwise
			 provided in the preceding sentence..
				(k)Locality pay
			 scale computations
					(1)Education,
			 training, and support for facility directors in wage
			 surveysSection 7451(d)(3) is amended by adding at the end the
			 following new subparagraph:
						
							(F)The Under
				Secretary for Health shall provide appropriate education, training, and support
				to directors of Department health care facilities in the conduct and use of
				surveys, including the use of third-party surveys, under this
				paragraph.
							.
					(2)Information on
			 methodology used in wage surveysSection 7451(e)(4) is
			 amended—
						(A)by redesignating
			 subparagraph (D) as subparagraph (E); and
						(B)by inserting after
			 subparagraph (C) the following new subparagraph (D):
							
								(D)In any case in
				which the director conducts such a wage survey during the period covered by the
				report and makes adjustment in rates of basic pay applicable to one or more
				covered positions at the facility, information on the methodology used in
				making such adjustment or
				adjustments.
								.
						(3)Disclosure of
			 information to persons in covered positionsSection 7451(e), as
			 amended by paragraph (2) of this subsection, is further amended by adding at
			 the end the following new paragraph:
						
							(6)(A)Upon the request of
				an individual described in subparagraph (B) for a report provided under
				paragraph (4) with respect to a Department health-care facility, the Under
				Secretary for Health or the director of such facility shall provide to the
				individual the most current report for such facility provided under such
				paragraph.
								(B)An individual
				described in this subparagraph is—
									(i)an individual in a
				covered position at a Department health-care facility; or
									(ii)a representative
				of the labor organization representing that individual who is designated by
				that individual to make the
				request.
									.
					(l)Increased
			 limitation on special pay for nurse executivesSection 7452(g)(2)
			 is amended by striking $25,000 and inserting
			 $100,000.
				(m)Eligibility of
			 part-time nurses for additional nurse pay
					(1)In
			 generalSection 7453 is amended—
						(A)in subsection (a),
			 by striking a nurse and inserting a full-time nurse or
			 part-time nurse;
						(B)in subsection
			 (b)—
							(i)in the first
			 sentence—
								(I)by striking
			 on a tour of duty;
								(II)by striking
			 service on such tour and inserting such service;
			 and
								(III)by striking
			 of such tour and inserting of such service;
			 and
								(ii)in the second
			 sentence, by striking of such tour and inserting of such
			 service;
							(C)in subsection
			 (c)—
							(i)by striking
			 on a tour of duty; and
							(ii)by striking
			 service on such tour and inserting such service;
			 and
							(D)in subsection
			 (e)—
							(i)in paragraph (1),
			 by striking eight hours in a day and inserting eight
			 consecutive hours; and
							(ii)in paragraph
			 (5)(A), by striking tour of duty and inserting period of
			 service.
							(2)Exclusion of
			 application of additional nurse pay provisions to certain additional
			 employeesParagraph (3) of section 7454(b) is amended to read as
			 follows:
						
							(3)Employees
				appointed under section 7408 of this title performing service on a tour of
				duty, any part of which is within the period commencing at midnight Friday and
				ending at midnight Sunday, shall receive additional pay in addition to the rate
				of basic pay provided such employees for each hour of service on such tour at a
				rate equal to 25 percent of such employee's hourly rate of basic
				pay.
							.
					(n)Exemption of
			 additional nurse positions from limitation on increase in rates of basic
			 paySection 7455(c)(1) is amended by inserting after nurse
			 anesthetists, the following: licensed practical nurses, licensed
			 vocational nurses, and nursing positions otherwise covered by title
			 5,.
				102.Limitations on
			 overtime duty, weekend duty, and alternative work schedules for nurses
				(a)Overtime
			 duty
					(1)In
			 generalSubchapter IV of chapter 74 is amended by adding at the
			 end the following new section:
						
							7459.Nursing staff:
				special rules for overtime duty
								(a)LimitationExcept
				as provided in subsection (c), the Secretary may not require nursing staff to
				work more than 40 hours (or 24 hours if such staff is covered under section
				7456 of this title) in an administrative work week or more than eight
				consecutive hours (or 12 hours if such staff is covered under section 7456 or
				7456A of this title).
								(b)Voluntary
				overtime(1)Nursing staff may
				on a voluntary basis elect to work hours otherwise prohibited by subsection
				(a).
									(2)The refusal of
				nursing staff to work hours prohibited by subsection (a) shall not be grounds
				to discriminate (within the meaning of section 704(a) of the Civil Rights Act
				of 1964 (42 U.S.C. 2000e–3(a))) against the staff, dismissal or discharge of
				the staff, or any other adverse personnel action against the staff.
									(c)Overtime under
				emergency circumstances(1)Subject to
				paragraph (2), the Secretary may require nursing staff to work hours otherwise
				prohibited by subsection (a) if—
										(A)the work is a
				consequence of an emergency that could not have been reasonably
				anticipated;
										(B)the emergency is
				non-recurring and is not caused by or aggravated by the inattention of the
				Secretary or lack of reasonable contingency planning by the Secretary;
										(C)the Secretary has
				exhausted all good faith, reasonable attempts to obtain voluntary
				workers;
										(D)the nurse staff
				have critical skills and expertise that are required for the work; and
										(E)the work involves
				work for which the standard of care for a patient assignment requires
				continuity of care through completion of a case, treatment, or
				procedure.
										(2)Nursing staff may
				not be required to work hours under this subsection after the requirement for a
				direct role by the staff in responding to medical needs resulting from the
				emergency ends.
									(d)Nursing staff
				definedIn this section, the term nursing staff
				includes the following;
									(1)A registered
				nurse.
									(2)A licensed
				practical or vocational nurse.
									(3)A nurse assistant
				appointed under this chapter or title 5.
									(4)Any other nurse
				position designated by the Secretary for purposes of this
				section.
									.
					(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 74 is
			 amended by inserting after the item relating to section 7458 the following new
			 item:
						
							
								7459. Nursing staff: special rules for
				overtime
				duty.
							
							.
					(b)Weekend
			 dutySection 7456 is amended—
					(1)by striking
			 subsection (c); and
					(2)by redesignating
			 subsection (d) as subsection (c).
					(c)Alternate work
			 schedules
					(1)In
			 generalSection 7456A(b)(1)(A) is amended by striking
			 three regularly scheduled and all that follows through the
			 period at the end and inserting six regularly scheduled 12-hour periods
			 of service within a pay period shall be considered for all purposes to have
			 worked a full 80-hour pay period..
					(2)Conforming
			 amendmentsSection 7456A(b) is amended—
						(A)in the subsection
			 heading, by striking 36/40 and inserting 72/80;
						(B)in paragraph
			 (2)—
							(i)in subparagraph
			 (A), by striking 40-hour basic work week and inserting
			 80-hour pay period;
							(ii)in subparagraph
			 (B), by striking regularly scheduled 36-hour tour of duty within the
			 work week and inserting scheduled 72-hour period of service
			 within the bi-weekly pay period;
							(iii)in subparagraph
			 (C)—
								(I)in clause (i), by
			 striking regularly scheduled 36-hour tour of duty within an
			 administrative work week and inserting scheduled 72-hour period
			 of service within an administrative pay period;
								(II)in clause (ii),
			 by striking regularly scheduled 12-hour tour of duty and
			 inserting scheduled 12-hour period of service; and
								(III)in clause (iii),
			 by striking regularly scheduled 36-hour tour of duty work week
			 and inserting scheduled 72-hour period of service pay period;
			 and
								(iv)in subparagraph
			 (D), by striking regularly scheduled 12-hour tour of duty and
			 inserting scheduled 12-hour period of service; and
							(C)in paragraph (3),
			 by striking regularly scheduled 12-hour tour of duty and
			 inserting scheduled 12-hour period of service.
						103.Improvements to
			 certain educational assistance programs
				(a)Reinstatement of
			 health professionals educational assistance scholarship program
					(1)In
			 generalSection 7618 is amended by striking December 31,
			 1998 and inserting December 31, 2014.
					(2)Expansion of
			 eligibility requirementsSection 7612(b)(2) is amended by
			 striking (under section and all that follows through or
			 vocational nurse. and inserting the following: as an appointee
			 under paragraph (1) or (3) of section 7401 of this title..
					(b)Improvements to
			 education debt reduction program
					(1)Inclusion of
			 employee retention as purpose of programSection 7681(a)(2) is
			 amended by inserting and retention after
			 recruitment the first time it appears.
					(2)EligibilitySection
			 7682 is amended—
						(A)in subsection
			 (a)(1), by striking a recently appointed and inserting
			 an; and
						(B)by striking
			 subsection (c).
						(3)Maximum amounts
			 of assistanceSection 7683(d)(1) is amended—
						(A)by striking
			 $44,000 and inserting $60,000; and
						(B)by striking
			 $10,000 and inserting $12,000.
						(c)Loan repayment
			 program for clinical researchers from disadvantaged backgrounds
					(1)In
			 generalThe Secretary of Veterans Affairs may, in consultation
			 with the Secretary of Health and Human Services, utilize the authorities
			 available in section 487E of the Public Health Service Act (42 U.S.C. 288–5)
			 for the repayment of the principal and interest of educational loans of
			 appropriately qualified health professionals who are from disadvantaged
			 backgrounds in order to secure clinical research by such professionals for the
			 Veterans Health Administration.
					(2)LimitationsThe
			 exercise by the Secretary of Veterans Affairs of the authorities referred to in
			 paragraph (1) shall be subject to the conditions and limitations specified in
			 paragraphs (2) and (3) of section 487E(a) of the Public Health Service Act (42
			 U.S.C. 288–5(a)(2) and (3)).
					(3)FundingAmounts
			 for the repayment of principal and interest of educational loans under this
			 subsection shall be derived from amounts available to the Secretary of Veterans
			 Affairs for the Veterans Health Administration for Medical Services.
					104.Standards for
			 appointment and practice of physicians in Department of Veterans Affairs
			 medical facilities
				(a)Standards
					(1)In
			 generalSubchapter I of chapter 74 is amended by inserting after
			 section 7402 the following new section:
						
							7402A.Appointment
				and practice of physicians: standards
								(a)In
				generalThe Secretary shall, acting through the Under Secretary
				for Health, prescribe standards to be met by individuals in order to qualify
				for appointment in the Veterans Health Administration in the position of
				physician and to practice as a physician in medical facilities of the
				Administration. The standards shall incorporate the requirements of this
				section.
								(b)Disclosure of
				certain information before appointmentEach individual seeking
				appointment in the Veterans Health Administration in the position of physician
				shall do the following:
									(1)Provide the
				Secretary a full and complete explanation of the following:
										(A)Each lawsuit,
				civil action, or other claim (whether open or closed) brought against the
				individual for medical malpractice or negligence (other than a lawsuit, action,
				or claim closed without any judgment against or payment by or on behalf of the
				individual).
										(B)Each payment made
				by or on behalf of the individual to settle any lawsuit, action, or claim
				covered by subparagraph (A).
										(C)Each investigation
				or disciplinary action taken against the individual relating to the
				individual's performance as a physician.
										(2)Submit a written
				request and authorization to the State licensing board of each State in which
				the individual holds or has held a license to practice medicine to disclose to
				the Secretary any information in the records of such State on the
				following:
										(A)Each lawsuit,
				civil action, or other claim brought against the individual for medical
				malpractice or negligence covered by paragraph (1)(A) that occurred in such
				State.
										(B)Each payment made
				by or on behalf of the individual to settle any lawsuit, action, or claim
				covered by subparagraph (A).
										(C)Each medical
				malpractice judgment against the individual by the courts or administrative
				agencies or bodies of such State.
										(D)Each disciplinary
				action taken or under consideration against the individual by an administrative
				agency or body of such State.
										(E)Any change in the
				status of the license to practice medicine issued the individual by such State,
				including any voluntary or nondisciplinary surrendering of such license by the
				individual.
										(F)Any open
				investigation of the individual by an administrative agency or body of such
				State, or any outstanding allegation against the individual before such an
				administrative agency or body.
										(G)Any written
				notification by the State to the individual of potential termination of a
				license for cause or otherwise.
										(c)Disclosure of
				certain information following appointment(1)Each individual
				appointed in the Veterans Health Administration in the position of physician
				after the date of the enactment of this section shall, as a condition of
				service under the appointment, disclose to the Secretary, not later than 30
				days after the occurrence of such event, the following:
										(A)A judgment against
				the individual for medical malpractice or negligence.
										(B)A payment made by
				or on behalf of the individual to settle any lawsuit, action, or claim
				disclosed under paragraph (1) or (2) of subsection (b).
										(C)Any disposition of
				or material change in a matter disclosed under paragraph (1) or (2) of
				subsection (b).
										(2)Each individual
				appointed in the Veterans Health Administration in the position of physician as
				of the date of the enactment of this section shall do the following:
										(A)Not later than the
				end of the 60-day period beginning on the date of the enactment of this section
				and as a condition of service under the appointment after the end of that
				period, submit the request and authorization described in subsection
				(b)(2).
										(B)Agree, as a
				condition of service under the appointment, to disclose to the Secretary, not
				later than 30 days after the occurrence of such event, the following:
											(i)A judgment against
				the individual for medical malpractice or negligence.
											(ii)A payment made by
				or on behalf of the individual to settle any lawsuit, action, or claim
				disclosed pursuant to subparagraph (A) or under this subparagraph.
											(iii)Any disposition
				of or material change in a matter disclosed pursuant to subparagraph (A) or
				under this subparagraph.
											(3)Each individual
				appointed in the Veterans Health Administration in the position of physician
				shall, as part of the biennial review of the performance of the physician under
				the appointment, submit the request and authorization described in subsection
				(b)(2). The requirement of this paragraph is in addition to the requirements of
				paragraph (1) or (2), as applicable.
									(d)Investigation of
				disclosed matters(1)The Director of the
				Veterans Integrated Services Network (VISN) in which an individual is seeking
				appointment in the Veterans Health Administration in the position of physician
				shall perform an investigation (in such manner as the standards required by
				this section shall specify) of each matter disclosed under subsection (b) with
				respect to the individual.
									(2)The Director of
				the Veterans Integrated Services Network in which an individual is appointed in
				the Veterans Health Administration in the position of physician shall perform
				an investigation (in a manner so specified) of each matter disclosed under
				subsection (c) with respect to the individual.
									(3)The results of
				each investigation performed under this subsection shall be fully
				documented.
									(e)Approval of
				appointments by Directors of VISNs(1)An individual may not
				be appointed in the Veterans Health Administration in the position of physician
				without the approval of the Director of the Veterans Integrated Services
				Network in which the individual will first serve under the appointment.
									(2)In approving the
				appointment under this subsection of an individual for whom any matters have
				been disclosed under subsection (b), a Director shall—
										(A)certify in writing
				the completion of the performance of the investigation under subsection (d)(1)
				of each such matter, including the results of such investigation; and
										(B)provide a written
				justification why any matters raised in the course of such investigation do not
				disqualify the individual from appointment.
										(f)Enrollment of
				physicians with practice privileges in Proactive Disclosure
				ServiceEach medical facility of the Department at which
				physicians are extended the privileges of practice shall enroll each physician
				extended such privileges in the Proactive Disclosure Service of the National
				Practitioner Data Bank.
								(g)Encouraging
				hiring of physicians with board certification(1)The Secretary shall,
				for each performance contract with a Director of a Veterans Integrated Services
				Network (VISN), include in such contract a provision that encourages such
				director to hire physicians who are board eligible or board certified in the
				specialty in which the physicians will practice.
									(2)The Secretary may
				determine the nature and manner of the provision described in paragraph
				(1).
									.
					(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 74 is
			 amended by inserting after the item relating to section 7402 the following new
			 item:
						
							
								7402A. Appointment and practice of
				physicians:
				standards.
							
							.
					(b)Effective date
			 and applicability
					(1)Effective
			 dateExcept as provided in paragraphs (2) and (3), the amendments
			 made by subsection (a) shall take effect on the date of the enactment of this
			 Act.
					(2)Applicability of
			 certain requirements to physicians practicing on effective
			 dateIn the case of an individual appointed to the Veterans
			 Health Administration in the position of physician as of the date of the
			 enactment of this Act, the requirements of section 7402A(f) of title 38, United
			 States Code, as added by subsection (a) of this section, shall take effect on
			 the date that is 60 days after the date of the enactment of this Act.
					(3)Applicability of requirements related to
			 hiring of physicians with board certificationThe requirement of section 7402A(g) of such
			 title, as added by subsection (a), shall begin with the first cycle of
			 performance contracts for directors of Veterans Integrated Services Networks
			 beginning after the date of the enactment of this Act.
					IIHealth care
			 matters
			201.Repeal of
			 certain annual reporting requirements
				(a)Nurse pay
			 reportSection 7451 is amended—
					(1)by striking
			 subsection (f); and
					(2)by redesignating
			 subsection (g) as subsection (f).
					(b)Long-term
			 planning report
					(1)In
			 generalSection 8107 is repealed.
					(2)Conforming
			 amendmentThe table of sections at the beginning of chapter 81 is
			 amended by striking the item relating to section 8107.
					202.Modifications
			 to annual Gulf War research reportSection 707(c)(1) of the Persian Gulf War
			 Veterans' Health Status Act (title VII of Public Law 102–585; 38 U.S.C. 527
			 note) is amended by striking Not later than March 1 of each year
			 and inserting Not later than July 1, 2008, and July 1 of each of the
			 five following years.
			203.Payment for
			 care furnished to CHAMPVA beneficiariesSection 1781 is amended at the end by adding
			 the following new subsection:
				
					(e)Payment by the
				Secretary under this section on behalf of a covered beneficiary for medical
				care shall constitute payment in full and extinguish any liability on the part
				of the beneficiary for that
				care.
					.
			204.Payor
			 provisions for care furnished to certain children of Vietnam veterans
				(a)Children of
			 Vietnam veterans born with Spina BifidaSection 1803 is
			 amended—
					(1)by redesignating
			 subsection (c) as subsection (d); and
					(2)by inserting after
			 subsection (b) the following new subsection (c):
						
							(c)Where payment by
				the Secretary under this section is less than the amount of the charges billed,
				the health care provider or agent of the health care provider may seek payment
				for the difference between the amount billed and the amount paid by the
				Secretary from a responsible third party to the extent that the provider or
				agent thereof would be eligible to receive payment for such care or services
				from such third party, but—
								(1)the health care
				provider or agent for the health care provider may not impose any additional
				charge on the beneficiary who received the medical care, or the family of such
				beneficiary, for any service or item for which the Secretary has made payment
				under this section;
								(2)the total amount
				of payment a provider or agent of the provider may receive for care and
				services furnished under this section may not exceed the amount billed to the
				Secretary; and
								(3)the Secretary,
				upon request, shall disclose to such third party information received for the
				purposes of carrying out this
				section.
								.
					(b)Children of
			 women Vietnam veterans born with birth defectsSection 1813 is
			 amended—
					(1)by redesignating
			 subsection (c) as subsection (d); and
					(2)by inserting after
			 subsection (b) the following new subsection (c):
						
							(c)Seeking payment
				from third partiesWhere payment by the Secretary under this
				section is less than the amount of the charges billed, the health care provider
				or agent of the health care provider may seek payment for the difference
				between the amount billed and the amount paid by the Secretary from a
				responsible third party to the extent that the health care provider or agent
				thereof would be eligible to receive payment for such care or services from
				such third party, but—
								(1)the health care
				provider or agent for the health care provider may not impose any additional
				charge on the beneficiary who received medical care, or the family of such
				beneficiary, for any service or item for which the Secretary has made payment
				under this section;
								(2)the total amount
				of payment a provider or agent of the provider may receive for care and
				services furnished under this section may not exceed the amount billed to the
				Secretary; and
								(3)the Secretary,
				upon request, shall disclose to such third party information received for the
				purposes of carrying out this
				section.
								.
					205.Disclosures
			 from certain medical recordsSection 7332(b)(2) is amended by adding at
			 the end the following new subparagraph:
				
					(F)(i)To a representative of
				a patient who lacks decision-making capacity, when a practitioner deems the
				content of the given record necessary for that representative to make an
				informed decision regarding the patient's treatment.
						(ii)In this
				subparagraph, the term representative means an individual,
				organization, or other body authorized under section 7331 of this title and its
				implementing regulations to give informed consent on behalf of a patient who
				lacks decision-making
				capacity.
						.
			206.Disclosure to
			 Secretary of health-plan contract information and social security number of
			 certain veterans receiving care
				(a)In
			 generalSubchapter I of
			 chapter 17 is amended by adding at the end the following new section:
					
						1709.Disclosure to
				Secretary of health-plan contract information and social security number of
				certain veterans receiving care
							(a)Required
				disclosure of health-plan contracts(1)Any individual who
				applies for or is in receipt of care described in paragraph (2) shall, at the
				time of such application, or otherwise when requested by the Secretary, submit
				to the Secretary such current information as the Secretary may require to
				identify any health-plan contract (as defined in section 1729(i) of this title)
				under which such individual is covered, to include, as applicable—
									(A)the name, address,
				and telephone number of such health-plan contract;
									(B)the name of the
				individual's spouse, if the individual's coverage is under the spouse's
				health-plan contract;
									(C)the plan number;
				and
									(D)the plan's group
				code.
									(2)The care described
				in this paragraph is—
									(A)hospital, nursing
				home, or domiciliary care;
									(B)medical,
				rehabilitative, or preventive health services; or
									(C)other medical care
				under laws administered by the Secretary.
									(b)Required
				disclosure of social security number(1)Any individual who
				applies for or is in receipt of care described in paragraph (2) shall, at the
				time of such application, or otherwise when requested by the Secretary, submit
				to the Secretary—
									(A)the individual's
				social security number; and
									(B)the social
				security number of any dependent or Department beneficiary on whose behalf, or
				based upon whom, such individual applies for or is in receipt of such
				care.
									(2)The care described
				in this paragraph is—
									(A)hospital, nursing
				home, or domiciliary care;
									(B)medical,
				rehabilitative, or preventive health services; or
									(C)other medical care
				under laws administered by the Secretary.
									(3)This subsection
				does not require an individual to furnish the Secretary with a social security
				number for any individual to whom a social security number has not been
				assigned.
								(c)Failure To
				disclose social security number(1)The Secretary shall
				deny an individual's application for, or may terminate an individual's
				enrollment in, the system of patient enrollment established by the Secretary
				under section 1705 of this title, if such individual does not provide the
				social security number required or requested to be submitted pursuant to
				subsection (b).
								(2)Following a denial
				or termination under paragraph (1) with respect to an individual, the Secretary
				may, upon receipt of the information required or requested under subsection
				(b), approve such individual's application or reinstate such individual's
				enrollment (if otherwise in order), for such medical care and services provided
				on and after the date of such receipt of information.
								(d)ConstructionNothing
				in this section shall be construed as authority to deny medical care and
				treatment to an individual in a medical
				emergency.
							.
				(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 17 is amended by inserting after the item relating to section 1708 the
			 following new item:
					
						
							1709. Disclosure to
				Secretary of health-plan contract information and social security number of
				certain veterans receiving
				care.
						
						.
				207.Enhancement of
			 quality management
				(a)Enhancement of
			 quality management through quality management officers
					(1)In
			 generalSubchapter II of chapter 73 is amended by inserting after
			 section 7311 the following new section:
						
							7311A.Quality
				management officers
								(a)National Quality
				Management Officer(1)The Under Secretary for
				Health shall designate an official of the Veterans Health Administration to act
				as the principal quality management officer for the quality-assurance program
				required by section 7311 of this title. The official so designated may be known
				as the National Quality Management Officer of the Veterans Health
				Administration (in this section referred to as the National
				Quality Management Officer).
									(2)The National
				Quality Management Officer shall report directly to the Under Secretary for
				Health in the discharge of responsibilities and duties of the Officer under
				this section.
									(3)The National
				Quality Management Officer shall be the official within the Veterans Health
				Administration who is principally responsible for the quality-assurance program
				referred to in paragraph (1). In carrying out that responsibility, the Officer
				shall be responsible for the following:
										(A)Establishing and
				enforcing the requirements of the program referred to in paragraph (1).
										(B)Developing an
				aggregate quality metric from existing data sources, such as the Inpatient
				Evaluation Center of the Department, the National Surgical Quality Improvement
				Program of the American College of Surgeons, and the External Peer Review
				Program of the Veterans Health Administration, that could be used to assess
				reliably the quality of care provided at individual Department medical centers
				and associated community based outpatient clinics.
										(C)Ensuring that
				existing measures of quality, including measures from the Inpatient Evaluation
				Center, the National Surgical Quality Improvement Program, System-Wide Ongoing
				Assessment and Review reports of the Department, and Combined Assessment
				Program reviews of the Office of Inspector General of the Department, are
				monitored routinely and analyzed in a manner that ensures the timely detection
				of quality of care issues.
										(D)Encouraging
				research and development in the area of quality metrics for the purposes of
				improving how the Department measures quality in individual facilities.
										(E)Carrying out such
				other responsibilities and duties relating to quality management in the
				Veterans Health Administration as the Under Secretary for Health shall
				specify.
										(4)The requirements
				under paragraph (3) shall include requirements regarding the following:
										(A)A confidential
				system for the submittal of reports by Veterans Health Administration personnel
				regarding quality management at Department facilities.
										(B)Mechanisms for the
				peer review of the actions of individuals appointed in the Veterans Health
				Administration in the position of physician.
										(b)Quality
				management officers for VISNs(1)The Regional Director
				of each Veterans Integrated Services Network (VISN) shall appoint an official
				of the Network to act as the quality management officer of the Network.
									(2)The quality
				management officer for a Veterans Integrated Services Network shall report to
				the Regional Director of the Veterans Integrated Services Network, and to the
				National Quality Management Officer, regarding the discharge of the
				responsibilities and duties of the officer under this section.
									(3)The quality
				management officer for a Veterans Integrated Services Network shall—
										(A)direct the quality
				management office in the Network; and
										(B)coordinate,
				monitor, and oversee the quality management programs and activities of the
				Administration medical facilities in the Network in order to ensure the
				thorough and uniform discharge of quality management requirements under such
				programs and activities throughout such facilities.
										(c)Quality
				management officers for medical facilities(1)The director of each
				Veterans Health Administration medical facility shall appoint a quality
				management officer for that facility.
									(2)The quality
				management officer for a facility shall report directly to the director of the
				facility, and to the quality management officer of the Veterans Integrated
				Services Network in which the facility is located, regarding the discharge of
				the responsibilities and duties of the quality management officer under this
				section.
									(3)The quality
				management officer for a facility shall be responsible for designing,
				disseminating, and implementing quality management programs and activities for
				the facility that meet the requirements established by the National Quality
				Management Officer under subsection (a).
									(d)Authorization of
				appropriations(1)Except as provided in
				paragraph (2), there are authorized to be appropriated such sums as may be
				necessary to carry out this section.
									(2)There are
				authorized to be appropriated to carry out the provisions of subparagraphs (B),
				(C), and (D) of subsection (a)(3), $25,000,000 for the two-year period of
				fiscal years beginning after the date of the enactment of this
				section.
									.
					(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 73 is
			 amended by inserting after the item relating to section 7311 the following new
			 item:
						
							
								7311A. Quality management
				officers.
							
							.
					(b)Reports on
			 quality concerns under quality-assurance programSection 7311(b)
			 is amended by adding at the end the following new paragraph:
					
						(4)As part of the
				quality-assurance program, the Under Secretary for Health shall establish
				mechanisms through which employees of Veterans Health Administration facilities
				may submit reports, on a confidential basis, on matters relating to quality of
				care in Veterans Health Administration facilities to the quality management
				officers of such facilities under section 7311A(b) of this title. The
				mechanisms shall provide for the prompt and thorough review of any reports so
				submitted by the receiving
				officials.
						.
				(c)Review of
			 current health care quality safeguards
					(1)In
			 generalThe Secretary of Veterans Affairs shall conduct a
			 comprehensive review of all current policies and protocols of the Department of
			 Veterans Affairs for maintaining health care quality and patient safety at
			 Department medical facilities. The review shall include a review and assessment
			 of the National Surgical Quality Improvement Program (NSQIP), including an
			 assessment of—
						(A)the efficacy of
			 the quality indicators under the program;
						(B)the efficacy of
			 the data collection methods under the program;
						(C)the efficacy of
			 the frequency with which regular data analyses are performed under the program;
			 and
						(D)the extent to
			 which the resources allocated to the program are adequate to fulfill the stated
			 function of the program.
						(2)ReportNot
			 later than 60 days after the date of the enactment of this Act, the Secretary
			 shall submit to Congress a report on the review conducted under paragraph (1),
			 including the findings of the Secretary as a result of the review and such
			 recommendations as the Secretary considers appropriate in light of the
			 review.
					208.Reports on
			 improvements to Department health care quality management
				(a)ReportNot later than December 15, 2009, and each
			 year thereafter through 2012, the Secretary of Veterans Affairs shall submit to
			 the congressional veterans affairs committees a report on the implementation of
			 sections 104 and 207 of this Act and the amendments made by such sections
			 during the preceding fiscal year. Each report shall include, for the fiscal
			 year covered by such report, the following:
					(1)A comprehensive
			 description of the implementation of sections 104 and 207 of this Act and the
			 amendments made by such sections.
					(2)Such
			 recommendations as the Secretary considers appropriate for legislative or
			 administrative action to improve the authorities and requirements in such
			 sections and the amendments made by such sections or to otherwise improve the
			 quality of health care and the quality of the physicians in the Veterans Health
			 Administration.
					(b)Congressional
			 veterans affairs committees definedIn this section, the term
			 congressional veterans affairs committees means—
					(1)the Committees on
			 Veterans' Affairs and Appropriations of the Senate; and
					(2)the Committees on
			 Veterans' Affairs and Appropriations of the House of Representatives.
					209.Pilot program
			 on training and certification for family caregiver personal care attendants for
			 veterans and members of the Armed Forces with traumatic brain injury
				(a)Pilot program
			 authorizedThe Secretary of Veterans Affairs shall, in
			 collaboration with the Secretary of Defense, carry out a pilot program to
			 assess the feasibility and advisability of providing training and certification
			 for family caregivers of veterans and members of the Armed Forces with
			 traumatic brain injury as personal care attendants of such veterans and
			 members.
				(b)Duration of
			 programThe pilot program required by subsection (a) shall be
			 carried out during the three-year period beginning on the date of the
			 commencement of the pilot program.
				(c)Locations
					(1)In
			 generalThe pilot program under this section shall be carried
			 out—
						(A)in three medical
			 facilities of the Department of Veterans Affairs; and
						(B)if determined
			 appropriate by the Secretary of Veterans Affairs and the Secretary of Defense,
			 one medical facility of the Department of Defense.
						(2)Emphasis on
			 polytrauma centersIn selecting the locations of the pilot
			 program at facilities of the Department of Veterans Affairs, the Secretary of
			 Veterans Affairs shall give special emphasis to the polytrauma centers of the
			 Department of Veterans Affairs designated as Tier I polytrauma centers.
					(d)Training
			 curricula
					(1)In
			 generalThe Secretary of Veterans Affairs shall develop curricula
			 for the training of personal care attendants under the pilot program under this
			 section. Such curricula shall incorporate—
						(A)applicable
			 standards and protocols utilized by certification programs of national brain
			 injury care specialist organizations; and
						(B)best practices
			 recognized by caregiving organizations.
						(2)Use of existing
			 curriculaIn developing the curricula required by paragraph (1),
			 the Secretary of Veterans Affairs shall, to the extent practicable, utilize and
			 expand upon training curricula developed pursuant to section 744(b) of the John
			 Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law
			 109–364; 120 Stat. 2308).
					(e)Participation in
			 programs
					(1)In
			 generalThe Secretary of Veterans Affairs shall determine the
			 eligibility of a family member of a veteran or member of the Armed Forces for
			 participation in the pilot program under this section.
					(2)Basis for
			 determinationA determination made under paragraph (1) shall be
			 based on the needs of the veteran or member of the Armed Forces concerned, as
			 determined by the physician of such veteran or member.
					(f)Eligibility for
			 compensationA family caregiver of a veteran or member of the
			 Armed Forces who receives certification as a personal care attendant under the
			 pilot program under this section shall be eligible for compensation from the
			 Department of Veterans Affairs for care provided to such veteran or
			 member.
				(g)Costs of
			 training
					(1)Training of
			 families of veteransAny costs of training provided under the
			 pilot program under this section for family members of veterans shall be borne
			 by the Secretary of Veterans Affairs.
					(2)Training of
			 families of members of the Armed ForcesThe Secretary of Defense
			 shall reimburse the Secretary of Veterans Affairs for any costs of training
			 provided under the pilot program for family members of members of the Armed
			 Forces.
					(h)Assessment of
			 family caregiver needs
					(1)In
			 generalThe Secretary of Veterans Affairs may provide to a family
			 caregiver who receives training under the pilot program under this
			 section—
						(A)an assessment of
			 their needs with respect to their role as a family caregiver; and
						(B)a referral to
			 services and support that—
							(i)are relevant to
			 any needs identified in such assessment; and
							(ii)are provided in
			 the community where the family caregiver resides, including such services and
			 support provided by community-based organizations, publicly funded programs,
			 and the Department of Veterans Affairs.
							(2)Use of existing
			 toolsIn developing and administering an assessment under
			 paragraph (1), the Secretary shall, to the extent practicable, use and expand
			 upon caregiver assessment tools already developed and in use by the
			 Department.
					(i)ReportNot
			 later than 2 years after the date of the enactment of this Act, the Secretary
			 of Veterans Affairs shall submit to Congress a report on the pilot program
			 carried out under this section, including the recommendations of the Secretary
			 with respect to expansion or modification of the pilot program.
				(j)ConstructionNothing
			 in this section shall be construed—
					(1)to establish a
			 mandate or right for a family caregiver to be trained and certified under this
			 section; and
					(2)to prohibit the
			 Secretary from considering or adopting the preference of a veteran or member of
			 the Armed Forces for services provided by a personal care attendant who is not
			 a family caregiver.
					(k)Family caregiver
			 definedIn this section, with
			 respect to member of the Armed Forces or a veteran with traumatic brain injury,
			 the term family caregiver means a family member of such member or
			 veteran, or such other individual of similar affinity to such member or veteran
			 as the Secretary proscribes, who is providing care to such member or veteran
			 for such traumatic brain injury.
				210.Pilot program
			 on provision of respite care to members of the Armed Forces and veterans with
			 traumatic brain injury by students in graduate programs of education related to
			 mental health or rehabilitation
				(a)Pilot program
			 authorizedThe Secretary of Veterans Affairs shall, in
			 collaboration with the Secretary of Defense, carry out a pilot program to
			 assess the feasibility and advisability of providing respite care to members of
			 the Armed Forces and veterans described in subsection (c) through students
			 enrolled in graduate programs of education described in subsection (d)(1) to
			 provide—
					(1)relief to the
			 family caregivers of such members and veterans from the responsibilities
			 associated with providing care to such members and veterans; and
					(2)socialization and
			 cognitive skill development to such members and veterans.
					(b)Duration of
			 programThe pilot program required by subsection (a) shall be
			 carried out during the three-year period beginning on the date of the
			 commencement of the pilot program.
				(c)Covered members
			 and veteransThe members of the Armed Forces and veterans
			 described in this subsection are the individuals as follows:
					(1)Members of the
			 Armed Forces who have been diagnosed with traumatic brain injury, including
			 limitations of ambulatory mobility, cognition, and verbal abilities.
					(2)Veterans who have
			 been so diagnosed.
					(d)Program
			 locations
					(1)In
			 generalThe pilot program shall be carried out at not more than
			 10 locations selected by the Secretary of Veterans Affairs for purposes of the
			 pilot program. Each location so selected shall be a medical facility of the
			 Department of Veterans Affairs that is in close proximity to, or that has a
			 relationship, affiliation, or established partnership with, an institution of
			 higher education that has a graduate program in an appropriate mental health or
			 rehabilitation related field, such as social work, nursing, psychology,
			 occupational therapy, physical therapy, or interdisciplinary training
			 programs.
					(2)ConsiderationsIn
			 selecting medical facilities of the Department for the pilot program, the
			 Secretary shall give special consideration to the following:
						(A)The polytrauma
			 centers of the Department designated as Tier I polytrauma centers.
						(B)Facilities of the
			 Department in regions with a high concentration of veterans with traumatic
			 brain injury.
						(e)Scope of
			 assistance
					(1)Use of graduate
			 studentsIn carrying out the pilot program, the Secretary
			 shall—
						(A)recruit students
			 enrolled in a graduate program of education selected by the Secretary under
			 subsection (d)(1) to provide respite care to the members of the Armed Forces
			 and veterans described in subsection (c);
						(B)train such
			 students to provide respite care to such members and veterans; and
						(C)match such
			 students with such members and veterans in the student's local area for the
			 provision of individualized respite care to such members and veterans.
						(2)Determinations
			 in conjunction with heads of graduate programs of educationThe
			 Secretary shall determine, in collaboration with the head of the graduate
			 program of education chosen to participate in the pilot program under
			 subsection (d)(1), the following:
						(A)The amount of
			 training that a student shall complete before providing respite care under the
			 pilot program.
						(B)The number of
			 hours of respite care to be provided by the students who participate in the
			 pilot program.
						(C)The requirements
			 for successful participation by a student in the pilot program.
						(f)Training
			 standards and best practicesIn providing training under
			 subsection (e)(1)(B), the Secretary shall use—
					(1)applicable
			 standards and protocols used by certification programs of national brain injury
			 care specialist organizations in the provision of respite care training;
			 and
					(2)best practices
			 recognized by caregiving organizations.
					(g)DefinitionsIn this section:
					(1)Family
			 caregiverWith respect to member of the Armed Forces or a veteran
			 with traumatic brain injury, the term family caregiver means a
			 relative, partner, or friend of such member or veteran who is providing care to
			 such member or veteran for such traumatic brain injury.
					(2)Respite
			 careThe term respite care means the temporary
			 provision of care to an individual to provide relief to the regular caregiver
			 of the individual from the ongoing responsibility of providing care to such
			 individual.
					211.Pilot program on use
			 of community-based organizations and local and State government entities to
			 ensure that veterans receive care and benefits for which they are
			 eligible
				(a)Pilot program
			 requiredThe Secretary of Veterans Affairs shall carry out a
			 pilot program to assess the feasibility and advisability of using
			 community-based organizations and local and State government entities—
					(1)to increase the
			 coordination of community, local, State, and Federal providers of health care
			 and benefits for veterans to assist veterans who are transitioning from
			 military service to civilian life in such transition;
					(2)to increase the
			 availability of high quality medical and mental health services to veterans
			 transitioning from military service to civilian life;
					(3)to provide
			 assistance to families of veterans who are transitioning from military service
			 to civilian life to help such families adjust to such transition; and
					(4)to provide
			 outreach to veterans and their families to inform them about the availability
			 of benefits and connect them with appropriate care and benefit programs.
					(b)Duration of
			 programThe pilot program shall be carried out during the
			 two-year period beginning on the date of the enactment of this Act.
				(c)Program
			 locations
					(1)In
			 generalThe pilot program shall be carried out at five locations
			 selected by the Secretary for purposes of the pilot program.
					(2)ConsiderationsIn
			 selecting locations for the pilot program, the Secretary shall consider the
			 advisability of selecting locations in—
						(A)rural
			 areas;
						(B)areas with
			 populations that have a high proportion of minority group
			 representation;
						(C)areas with
			 populations that have a high proportion of individuals who have limited access
			 to health care; and
						(D)areas that are not
			 in close proximity to an active duty military installation.
						(d)GrantsThe
			 Secretary shall carry out the pilot program through the award of grants to
			 community-based organizations and local and State government entities.
				(e)Selection of
			 grant recipients
					(1)In
			 generalA community-based organization or local or State
			 government entity seeking a grant under the pilot program shall submit to the
			 Secretary of Veterans Affairs an application therefor in such form and in such
			 manner as the Secretary considers appropriate.
					(2)ElementsEach
			 application submitted under paragraph (1) shall include the following:
						(A)A description of
			 how the proposal was developed in consultation with the Department of Veterans
			 Affairs.
						(B)A plan to
			 coordinate activities under the pilot program, to the greatest extent possible,
			 with the local, State, and Federal providers of services for veterans to reduce
			 duplication of services and to increase the effect of such services.
						(f)Use of grant
			 fundsThe Secretary shall prescribe appropriate uses of grant
			 funds received under the pilot program.
				(g)Report on
			 program
					(1)In
			 generalNot later than 180 days after the completion of the pilot
			 program, the Secretary shall submit to Congress a report on the pilot
			 program.
					(2)ElementsThe
			 report required by paragraph (1) shall include the following:
						(A)The findings and
			 conclusions of the Secretary with respect to the pilot program.
						(B)An assessment of
			 the benefits to veterans of the pilot program.
						(C)The
			 recommendations of the Secretary as to the advisability of continuing the pilot
			 program.
						212.Specialized
			 residential care and rehabilitation for certain veteransSection 1720 is amended by adding at the end
			 the following new subsection:
				
					(g)The Secretary may
				contract with appropriate entities to provide specialized residential care and
				rehabilitation services to a veteran of Operation Enduring Freedom or Operation
				Iraqi Freedom who the Secretary determines suffers from a traumatic brain
				injury, has an accumulation of deficits in activities of daily living and
				instrumental activities of daily living, and because of these deficits, would
				otherwise require admission to a nursing home even though such care would
				generally exceed the veteran's nursing
				needs.
					.
			213.Authority to
			 disclose medical records to third party for collection of charges for provision
			 of certain care
				(a)Limited
			 exception to confidentiality of medical recordsSection 5701 is
			 amended by adding at the end the following new subsection:
					
						(l)Under regulations
				that the Secretary shall prescribe, the Secretary may disclose the name or
				address, or both, of any individual who is a present or former member of the
				Armed Forces, or who is a dependent of a present or former member of the Armed
				Forces, to a third party, as defined in section 1729(i)(3)(D) of this title, in
				order to enable the Secretary to collect reasonable charges under section
				1729(a)(2)(E) of this title for care or services provided for a
				non-service-connected
				disability.
						.
				(b)Disclosures from
			 certain medical recordsSection 7332(b)(2), as amended by section
			 205 of this Act, is further amended by adding at the end the following new
			 subparagraph:
					
						(G)To a third party,
				as defined in section 1729(i)(3)(D) of this title, to collect reasonable
				charges under section 1729(a)(2)(E) of this title for care or services provided
				for a non-service-connected
				disability.
						.
				214.Expanded study
			 on the health impact of Project Shipboard Hazard and Defense
				(a)In
			 generalNot later than 90
			 days after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall enter into a contract with the Institute of Medicine of the
			 National Academies to conduct an expanded study on the health impact of Project
			 Shipboard Hazard and Defense (Project SHAD).
				(b)Covered
			 veteransThe study required
			 by subsection (a) shall include, to the extent practicable, all veterans who
			 participated in Project Shipboard Hazard and Defense.
				(c)Utilization of
			 existing studiesThe study required by subsection (a) may use
			 results from the study covered in the report entitled Long-Term Health
			 Effects of Participation in Project SHAD of the Institute of Medicine
			 of the National Academies.
				215.Use of
			 non-Department facilities for rehabilitation of individuals with traumatic
			 brain injurySection 1710E is
			 amended—
				(1)by redesignating subsection (b) as
			 subsection (c);
				(2)by inserting after
			 subsection (a) the following new subsection (b):
					
						(b)Covered
				individualsThe care and services provided under subsection (a)
				shall be made available to an individual—
							(1)who is described
				in section 1710C(a) of this title; and
							(2)(A)to whom the Secretary
				is unable to provide such treatment or services at the frequency or for the
				duration prescribed in such plan; or
								(B)for whom the
				Secretary determines that it is optimal with respect to the recovery and
				rehabilitation for such individual.
								;
				and
				(3)by adding at the
			 end the following new subsection:
					
						(d)StandardsThe
				Secretary may not provide treatment or services as described in subsection (a)
				at a non-Department facility under such subsection unless such facility
				maintains standards for the provision of such treatment or services established
				by an independent, peer-reviewed organization that accredits specialized
				rehabilitation programs for adults with traumatic brain
				injury.
						.
				216.Inclusion of
			 federally recognized tribal organizations in certain programs for State
			 veterans homes
				(a)Treatment of
			 tribal organization health facilities as State homesSection 8138
			 is amended—
					(1)by redesignating
			 subsection (e) as subsection (f); and
					(2)by inserting after
			 subsection (d) the following new subsection (e):
						
							(e)(1)A health facility (or
				certain beds in a health facility) of a tribal organization is treatable as a
				State home under subsection (a) in accordance with the provisions of that
				subsection.
								(2)Except as provided
				in paragraph (3), the provisions of this section shall apply to a health
				facility (or certain beds in such facility) treated as a State home under
				subsection (a) by reason of this subsection to the same extent as health
				facilities (or beds) treated as a State home under subsection (a).
								(3)Subsection (f)
				shall not apply to the treatment of health facilities (or certain beds in such
				facilities) of tribal organizations as a State home under subsection
				(a).
								.
					(b)State home
			 facilities for domiciliary, nursing, and other care
					(1)In
			 generalChapter 81 is further amended—
						(A)in section 8131,
			 by adding at the end the following new paragraph:
							
								(5)The term
				tribal organization has the meaning given such term in section
				3765 of this
				title.
								;
						(B)in section 8132,
			 by inserting and tribal organizations after the several
			 States; and
						(C)by inserting after
			 section 8133 the following new section:
							
								8133A.Tribal
				organizations
									(a)Authority To
				award grantsThe Secretary may award a grant to a tribal
				organization under this subchapter in order to carry out the purposes of this
				subchapter.
									(b)Manner and
				condition of grant awards(1)Grants to tribal
				organizations under this section shall be awarded in the same manner, and under
				the same conditions, as grants awarded to the several States under the
				provisions of this subchapter, subject to such exceptions as the Secretary
				shall prescribe for purposes of this subchapter to take into account the unique
				circumstances of tribal organizations.
										(2)For purposes of
				according priority under subsection (c)(2) of section 8135 of this title to an
				application submitted under subsection (a) of such section, an application
				submitted under such subsection (a) by a tribal organization of a State that
				has previously applied for award of a grant under this subchapter for
				construction or acquisition of a State nursing home shall be considered under
				subparagraph (C) of such subsection (c)(2) an application from a tribal
				organization that has not previously applied for such a
				grant.
										.
						(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 81 is
			 amended by inserting after the item relating to section 8133 the following new
			 item:
						
							
								8133A. Tribal
				organizations.
							
							.
					217.Pilot program on
			 provision of dental insurance plans to veterans and survivors and dependents of
			 veterans
				(a)Pilot program
			 requiredThe Secretary of Veterans Affairs shall carry out a
			 pilot program to assess the feasibility and advisability of providing a dental
			 insurance plan to veterans and survivors and dependents of veterans described
			 in subsection (b).
				(b)Covered veterans
			 and survivors and dependentsThe veterans and survivors and
			 dependents of veterans described in this subsection are as follows:
					(1)Any veteran who is
			 enrolled in the system of annual patient enrollment under section 1705 of this
			 title.
					(2)Any survivor or
			 dependent of a veteran who is eligible for medical care under section 1781 of
			 this title.
					(c)Duration of
			 programThe pilot program shall be carried out during the
			 three-year period beginning on the date of the enactment of this Act.
				(d)Pilot program
			 locationsThe pilot program shall be carried out in not less than
			 two and not more than four Veterans Integrated Services Networks (VISNs)
			 selected by the Secretary of Veterans Affairs for purposes of the pilot
			 program.
				(e)AdministrationThe
			 Secretary of Veterans Affairs shall contract with a dental insurer to
			 administer the dental plan provided under the pilot program.
				(f)BenefitsThe
			 dental insurance plan under the pilot program shall provide such benefits for
			 dental care and treatment as the Secretary considers appropriate for the dental
			 insurance plan, including diagnostic services, preventative services,
			 endodontics and other restorative services, surgical services, and emergency
			 services.
				(g)Enrollment
					(1)VoluntaryEnrollment
			 in the dental insurance plan under this section shall be voluntary.
					(2)Minimum
			 periodEnrollment in the dental insurance plan shall be for such
			 minimum period as the Secretary shall prescribe for purposes of this
			 section.
					(h)Premiums
					(1)In
			 generalPremiums for coverage under the dental insurance plan
			 under the pilot program shall be in such amount or amounts as the Secretary of
			 Veterans Affairs shall prescribe to cover all costs associated with the pilot
			 program.
					(2)Annual
			 adjustmentThe Secretary shall adjust the premiums payable under
			 the pilot program for coverage under the dental insurance plan on an annual
			 basis. Each individual covered by the dental insurance plan at the time of such
			 an adjustment shall be notified of the amount and effective date of such
			 adjustment.
					(3)Responsibility
			 for paymentEach individual covered by the dental insurance plan
			 shall pay the entire premium for coverage under the dental insurance plan, in
			 addition to the full cost of any copayments.
					(i)Voluntary
			 disenrollment
					(1)In
			 generalWith respect to enrollment in the dental insurance plan
			 under the pilot program, the Secretary shall—
						(A)permit the
			 voluntary disenrollment of an individual in the dental insurance plan if the
			 disenrollment occurs during the 30-day period beginning on the date of the
			 enrollment of the individual in the dental insurance plan; and
						(B)permit the
			 voluntary disenrollment of an individual in the dental insurance plan for such
			 circumstances as the Secretary shall prescribe for purposes of this subsection,
			 but only to the extent such disenrollment does not jeopardize the fiscal
			 integrity of the dental insurance plan.
						(2)Allowable
			 circumstancesThe circumstances prescribed under paragraph (1)(B)
			 shall include the following:
						(A)If an individual
			 enrolled in the dental insurance plan relocates to a location outside the
			 jurisdiction of the dental insurance plan that prevents utilization of the
			 benefits under the dental insurance plan.
						(B)If an individual
			 enrolled in the dental insurance plan is prevented by a serious medical
			 condition from being able to obtain benefits under the dental insurance
			 plan.
						(C)Such other
			 circumstances as the Secretary shall prescribe for purposes of this
			 subsection.
						(3)Establishment of
			 proceduresThe Secretary shall establish procedures for
			 determinations on the permissibility of voluntary disenrollments under
			 paragraph (1)(B). Such procedures shall ensure timely determinations on the
			 permissibility of such disenrollments.
					(j)Relationship to
			 dental care provided by SecretaryNothing in this section shall affect the
			 responsibility of the Secretary to provide dental care under section 1712 of
			 title 38, United States Code, and the participation of an individual in the
			 dental insurance plan under the pilot program shall not affect the individual’s
			 entitlement to outpatient dental services and treatment, and related dental
			 appliances, under that section.
				(k)RegulationsThe
			 dental insurance plan under the pilot program shall be administered under such
			 regulations as the Secretary shall prescribe.
				IIIWomen veterans
			 health care
			301.Report on
			 barriers to receipt of health care for women veterans
				(a)ReportNot
			 later than June 1, 2010, the Secretary of Veterans Affairs shall submit to the
			 Committee on Veterans' Affairs of the Senate and the Committee on Veterans'
			 Affairs of the House of Representatives a report on the barriers to the receipt
			 of comprehensive health care through the Department of Veterans Affairs that
			 are encountered by women veterans, especially veterans of Operation Iraqi
			 Freedom and Operation Enduring Freedom.
				(b)ElementsThe
			 report required by subsection (a) shall include the following:
					(1)An identification
			 and assessment of the following:
						(A)Any stigma
			 perceived or associated with seeking mental health care services through the
			 Department of Veterans Affairs.
						(B)The effect on
			 access to care through the Department of driving distance or availability of
			 other forms of transportation to the nearest appropriate facility of the
			 Department.
						(C)The availability
			 of child care.
						(D)The receipt of
			 health care through women's health clinics, integrated primary care clinics, or
			 both.
						(E)The extent of
			 comprehension of eligibility requirements for health care through the
			 Department, and the scope of health care services available through the
			 Department.
						(F)The quality and
			 nature of the reception of women veterans by Department health care providers
			 and other staff.
						(G)The perception of
			 personal safety and comfort of women veterans in inpatient, outpatient, and
			 behavioral health facilities of the Department.
						(H)The sensitivity of
			 Department health care providers and other staff to issues that particularly
			 affect women.
						(I)The effectiveness
			 of outreach on health care services of the Department that are available to
			 women veterans.
						(J)Such other matters
			 as the Secretary identifies for purposes of the assessment.
						(2)Such
			 recommendations for administrative and legislative action as the Secretary
			 considers appropriate in light of the report.
					(c)Facility of the
			 Department definedIn this section, the term facility of
			 the Department has the meaning given that term in section 1701 of title
			 38, United States Code.
				302.Plan to improve
			 provision of health care services to women veterans
				(a)Plan To improve
			 services
					(1)In
			 generalThe Secretary of Veterans Affairs shall develop a
			 plan—
						(A)to improve the
			 provision of health care services to women veterans; and
						(B)to plan
			 appropriately for the future health care needs, including mental health care
			 needs, of women serving on active duty in the Armed Forces in the combat
			 theaters of Operation Iraqi Freedom and Operation Enduring Freedom.
						(2)Required
			 actionsIn developing the plan required by this subsection, the
			 Secretary of Veterans Affairs shall—
						(A)identify the types
			 of health care services to be available to women veterans at each Department of
			 Veterans Affairs medical center; and
						(B)identify the
			 personnel and other resources required to provide such services to women
			 veterans under the plan at each such medical center.
						(b)Submittal of
			 plan to CongressNot later than 18 months after the date of the
			 enactment of this Act, the Secretary of Veterans Affairs shall submit to the
			 Committee on Veterans' Affairs of the Senate and the Committee on Veterans'
			 Affairs of the House of Representatives the plan required by this section,
			 along with such recommendations for administrative and legislative action as
			 the Secretary considers appropriate in light of the plan.
				303. Independent
			 study on health consequences of women veterans of military service in Operation
			 Iraqi Freedom and Operation Enduring Freedom
				(a)Study
			 requiredThe Secretary of Veterans Affairs shall enter into an
			 agreement with a non-Department of Veterans Affairs entity for the purpose of
			 conducting a study on health consequences for women veterans of service on
			 active duty in the Armed Forces in deployment in Operation Iraqi Freedom and
			 Operation Enduring Freedom.
				(b)Specific matters
			 studiedThe study under subsection (a) shall include the
			 following:
					(1)A determination of
			 any association of environmental and occupational exposures and combat in
			 Operation Iraqi Freedom or Operation Enduring Freedom with the general health,
			 mental health, or reproductive health of women who served on active duty in the
			 Armed Forces in Operation Iraqi Freedom or Operation Enduring Freedom.
					(2)A review and
			 analysis of published literature on environmental and occupational exposures of
			 women while serving in the Armed Forces, including combat trauma, military
			 sexual trauma, and exposure to potential teratogens associated with
			 reproductive problems and birth defects.
					(c)Report
					(1)In
			 generalNot later than 18 months after entering into the
			 agreement for the study under subsection (a), the entity described in
			 subsection (a) shall submit to the Secretary of Veterans Affairs and to
			 Congress a report on the study containing such findings and determinations as
			 the entity considers appropriate.
					(2)Responsive
			 reportNot later than 90 days after the receipt of the report
			 under paragraph (1), the Secretary shall submit to Congress a report setting
			 forth the response of the Secretary to the findings and determinations of the
			 entity described in subsection (a) in the report under paragraph (1).
					304.Training and
			 certification for mental health care providers on care for veterans suffering
			 from sexual trauma
				(a)Program
			 requiredSection 1720D is amended—
					(1)by redesignating
			 subsection (d) as subsection (f); and
					(2)by inserting after
			 subsection (c) the following new subsections:
						
							(d)(1)The Secretary shall
				implement a program for education, training, certification, and continuing
				medical education for mental health professionals to specialize in the
				provision of counseling and care to veterans eligible for services under
				subsection (a). In carrying out the program, the Secretary shall ensure that
				all such mental health professionals have been trained in a consistent manner
				and that such training includes principles of evidence-based treatment and care
				for sexual trauma.
								(2)The Secretary
				shall determine the minimum qualifications necessary for mental health
				professionals certified by the program under paragraph (1) to provide
				evidence-based treatment and therapy to veterans eligible for services under
				subsection (a) in facilities of the Department.
								(e)The Secretary
				shall submit to Congress each year a report on the counseling, care, and
				services provided to veterans under this section. Each report shall include
				data for the preceding year with respect to the following:
								(1)The number of
				mental health professionals and primary care providers who have been certified
				under the program under subsection (d), and the amount and nature of continuing
				medical education provided under such program to professionals and providers
				who have been so certified.
								(2)The number of
				women veterans who received counseling, care, and services under subsection (a)
				from professionals and providers who have been trained or certified under the
				program under subsection (d).
								(3)The number of
				training, certification, and continuing medical education programs operating
				under subsection (d).
								(4)The number of
				trained full-time equivalent employees required in each facility of the
				Department to meet the needs of veterans requiring treatment and care for
				sexual trauma.
								(5)Such other
				information as the Secretary considers
				appropriate.
								.
					(b)Standards for
			 personnel providing treatment for sexual traumaThe Secretary of
			 Veterans Affairs shall establish education, training, certification, and
			 staffing standards for Department of Veterans Affairs health-care facilities
			 for full-time equivalent employees who are trained to provide treatment and
			 care to veterans for sexual trauma.
				305.Pilot program
			 on counseling in retreat settings for women veterans newly separated from
			 service in the Armed Forces
				(a)Pilot program
			 required
					(1)In
			 generalCommencing not later than 180 days after the date of the
			 enactment of this Act, the Secretary of Veterans Affairs shall carry out,
			 through the Readjustment Counseling Service of the Veterans Health
			 Administration, a pilot program to evaluate the feasibility and advisability of
			 providing reintegration and readjustment services described in subsection (b)
			 in group retreat settings to women veterans who are recently separated from
			 service in the Armed Forces after a prolonged deployment.
					(2)Participation at
			 election of veteranThe participation of a veteran in the pilot
			 program under this section shall be at the election of the veteran.
					(b)Covered
			 servicesThe services provided to a woman veteran under the pilot
			 program shall include the following:
					(1)Information on
			 reintegration into the veteran’s family, employment, and community.
					(2)Financial
			 counseling.
					(3)Occupational
			 counseling.
					(4)Information and
			 counseling on stress reduction.
					(5)Information and
			 counseling on conflict resolution.
					(6)Such other
			 information and counseling as the Secretary considers appropriate to assist a
			 woman veteran under the pilot program in reintegration into the veteran's
			 family and community.
					(c)LocationsThe
			 Secretary shall carry out the pilot program at not fewer than five locations
			 selected by the Secretary for purposes of the pilot program.
				(d)DurationThe
			 pilot program shall be carried out during the two-year period beginning on the
			 date of the commencement of the pilot program.
				(e)ReportNot
			 later than 180 days after the completion of the pilot program, the Secretary
			 shall submit to Congress a report on the pilot program. The report shall
			 contain the findings and conclusions of the Secretary as a result of the pilot
			 program, and shall include such recommendations for the continuation or
			 expansion of the pilot program as the Secretary considers appropriate.
				(f)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary of Veterans Affairs for each of fiscal years 2010 and 2011,
			 $2,000,000 to carry out the pilot program.
				306.Report on
			 full-time women veterans program managers at medical centersThe Secretary shall, acting through the
			 Under Secretary for Health, submit to Congress a report on employment of
			 full-time women veterans program managers at Department of Veterans Affairs
			 medical centers to ensure that health care needs of women veterans are met.
			 Such report should include an assessment of whether there is at least one
			 full-time employee at each Department medical center who is a full-time women
			 veterans program manager.
			307.Service on
			 certain advisory committees of women recently separated from service in the
			 Armed Forces
				(a)Advisory
			 Committee on Women VeteransSection 542(a)(2)(A) is
			 amended—
					(1)in clause (ii), by
			 striking and at the end;
					(2)in clause (iii),
			 by striking the period at the end and inserting ; and;
			 and
					(3)by inserting after
			 clause (iii) the following new clause:
						
							(iv)women veterans
				who are recently separated from service in the Armed
				Forces.
							.
					(b)Advisory
			 Committee on Minority VeteransSection 544(a)(2)(A) is
			 amended—
					(1)in clause (iii),
			 by striking and at the end;
					(2)in clause (iv), by
			 striking the period at the end and inserting ; and; and
					(3)by inserting after
			 clause (iv) the following new clause:
						
							(v)women veterans who
				are minority group members and are recently separated from service in the Armed
				Forces.
							.
					(c)Effective
			 dateThe amendments made by this section shall apply to
			 appointments made on or after the date of the enactment of this Act.
				308.Pilot program
			 on subsidies for child care for certain veterans receiving health care
				(a)Pilot program
			 requiredThe Secretary of Veterans Affairs shall carry out a
			 pilot program to assess the feasibility and advisability of providing, subject
			 to subsection (b), subsidies to qualified veterans described in subsection (c)
			 to obtain child care so that such veterans can receive health care services
			 described in such subsection.
				(b)Limitation on
			 period of paymentsA subsidy may only be provided to a qualified
			 veteran under the pilot program for receipt of child care during the period
			 that the qualified veteran—
					(1)receives the types
			 of health care services referred to in subsection (c) at a facility of the
			 Department; and
					(2)requires to travel
			 to and return from such facility for the receipt of such health care
			 services.
					(c)Qualified
			 veteransIn this section, the term qualified veteran
			 means a veteran who is the primary caretaker of a child or children and who is
			 receiving from the Department one or more of the following health care
			 services:
					(1)Regular mental
			 health care services.
					(2)Intensive mental
			 health care services.
					(3)Such other
			 intensive health care services that the Secretary determines that payment to
			 the veteran for the provision of child care would improve access to those
			 health care services by the veteran.
					(d)LocationsThe
			 Secretary shall carry out the pilot program in no fewer than three Veterans
			 Integrated Service Networks (VISNs) selected by the Secretary for purposes of
			 the pilot program.
				(e)DurationThe
			 pilot program shall be carried out during the two-year period beginning on the
			 date of the commencement of the pilot program.
				(f)Existing
			 modelTo the extent practicable, the Secretary shall model the
			 pilot program after the Department of Veterans Affairs Child Care Subsidy
			 Program that was established pursuant to section 630 of the Treasury and
			 General Government Appropriations Act, 2002 (Public Law 107–67; 115 Stat. 552),
			 using the same income eligibility standards and payment structure.
				(g)ReportNot
			 later than six months after the completion of the pilot program, the Secretary
			 shall submit to Congress a report on the pilot program. The report shall
			 include the findings and conclusions of the Secretary as a result of the pilot
			 program, and shall include such recommendations for the continuation or
			 expansion of the pilot program as the Secretary considers appropriate.
				(h)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary of Veterans Affairs for each of fiscal years 2010 and 2011,
			 $1,500,000 to carry out the pilot program.
				309.Care for
			 newborn children of women veterans receiving maternity care
				(a)In
			 generalSubchapter VIII of chapter 17 is amended by adding at the
			 end the following new section:
					
						1786.Care for
				newborn children of women veterans receiving maternity care
							(a)In
				generalThe Secretary may furnish health care services described
				in subsection (b) to a newborn child of a woman veteran who is receiving
				maternity care furnished by the Department for not more than 7 days after the
				birth of the child if the veteran delivered the child in—
								(1)a facility of the
				Department; or
								(2)another facility
				pursuant to a Department contract for services relating to such
				delivery.
								(b)Covered health
				care servicesHealth care services described in this subsection
				are all post-delivery care services, including routine care services, that a
				newborn
				requires.
							.
				(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 17 is
			 amended by inserting after the item relating to section 1785 the following new
			 item:
					
						
							1786. Care for newborn children of women
				veterans receiving maternity
				care.
						
						.
				IVMental health
			 care
			401.Eligibility of
			 members of the Armed Forces who serve in Operation Iraqi Freedom or Operation
			 Enduring Freedom for counseling and services through Readjustment Counseling
			 Service
				(a)In
			 generalAny member of the
			 Armed Forces, including a member of the National Guard or Reserve, who serves
			 on active duty in the Armed Forces in Operation Iraqi Freedom or Operation
			 Enduring Freedom is eligible for readjustment counseling and related mental
			 health services under section 1712A of title 38, United States Code, through
			 the Readjustment Counseling Service of the Veterans Health
			 Administration.
				(b)No requirement
			 for current active duty serviceA member of the Armed Forces who
			 meets the requirements for eligibility for counseling and services under
			 subsection (a) is entitled to counseling and services under that subsection
			 regardless of whether or not the member is currently on active duty in the
			 Armed Forces at the time of receipt of counseling and services under that
			 subsection.
				(c)RegulationsThe
			 eligibility of members of the Armed Forces for counseling and services under
			 subsection (a) shall be subject to such regulations as the Secretary of Defense
			 and the Secretary of Veterans Affairs shall jointly prescribe for purposes of
			 this section.
				(d)Subject to
			 availability of appropriationsThe provision of counseling and
			 services under subsection (a) shall be subject to the availability of
			 appropriations for such purpose.
				402.Restoration of
			 authority of Readjustment Counseling Service to provide referral and other
			 assistance upon request to former members of the Armed Forces not authorized
			 counselingSection 1712A is
			 amended—
				(1)by redesignating subsections (c) through
			 (f) as subsections (d) through (g), respectively; and
				(2)by inserting after subsection (b) the
			 following new subsection (c):
					
						(c)Upon receipt of a
				request for counseling under this section from any individual who has been
				discharged or released from active military, naval, or air service but who is
				not otherwise eligible for such counseling, the Secretary shall—
							(1)provide referral
				services to assist such individual, to the maximum extent practicable, in
				obtaining mental health care and services from sources outside the Department;
				and
							(2)if pertinent,
				advise such individual of such individual’s rights to apply to the appropriate
				military, naval, or air service, and to the Department, for review of such
				individual’s discharge or release from such
				service.
							.
				403.Study on
			 suicides among veterans
				(a)Study
			 requiredThe Secretary of
			 Veterans Affairs shall conduct a study to determine the number of veterans who
			 died by suicide between January 1, 1997, and the date of the enactment of this
			 Act.
				(b)CoordinationIn
			 carrying out the study under subsection (b) the Secretary of Veterans Affairs
			 shall coordinate with—
					(1)the Secretary of
			 Defense;
					(2)Veterans Service
			 Organizations;
					(3)the Centers for
			 Disease Control and Prevention; and
					(4)State public
			 health offices and veterans agencies.
					(c)Report to
			 CongressThe Secretary of Veterans Affairs shall submit to the
			 Committee on Veterans' Affairs of the Senate and the Committee on Veterans'
			 Affairs of the House of Representatives a report on the study required under
			 subsection (b) and the findings of the Secretary.
				(d)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as may be necessary to carry out this section.
				404.Transfer of
			 funds to Secretary of Health and Human Services for Graduate Psychology
			 Education program
				(a)Transfer of
			 fundsNot later than
			 September 30, 2010, the Secretary of Veterans Affairs shall transfer $5,000,000
			 from accounts of the Veterans Health Administration to the Secretary of Health
			 and Human Services for the Graduate Psychology Education program established
			 under section 755(b)(1)(J) of the Public Health Service Act (42 U.S.C.
			 294e(b)(1)(J)).
				(b)Use of funds
			 transferredFunds transferred under subsection (a) shall be used
			 to award grants to support the training of psychologists in the treatment of
			 veterans with post traumatic stress disorder, traumatic brain injury, and other
			 combat-related disorders.
				(c)Preference for
			 Department of Veterans Affairs health care facilitiesIn the
			 awarding of grants under subsection (b), the Graduate Psychology Education
			 program shall give preference to health care facilities of the Department of
			 Veterans Affairs and graduate programs of education that are affiliated with
			 such facilities.
				VHomeless
			 veterans
			501.Pilot program
			 on financial support for entities that coordinate the provision of supportive
			 services to formerly homeless veterans residing on certain military
			 property
				(a)Establishment
					(1)In
			 generalSubject to the availability of appropriations for such
			 purpose, the Secretary of Veterans Affairs may carry out a pilot program to
			 make grants to public and nonprofit organizations (including faith-based and
			 community organizations) to coordinate the provision of supportive services
			 available in the local community to very low income, formerly homeless veterans
			 residing in permanent housing that is located on qualifying property described
			 in subsection (b).
					(2)Number of
			 grantsThe Secretary may make grants at up to 10 qualifying
			 properties under the pilot program.
					(b)Qualifying
			 propertyQualifying property under the pilot program is property
			 that—
					(1)was part of a
			 military installation that was closed in accordance with—
						(A)decisions made as
			 part of the 2005 round of defense base closure and realignment under the
			 Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of
			 Public Law 101–510; 10 U.S.C. 2687 note); and
						(B)subchapter III of
			 chapter 5 of title 40, United States Code; and
						(2)the Secretary of
			 Defense determines, after considering any redevelopment plans of any local
			 redevelopment authority relating to such property, may be used to assist the
			 homeless in accordance with such redevelopment plan.
					(c)Criteria for
			 grantsThe Secretary shall prescribe criteria and requirements
			 for grants under this section and shall publish such criteria and requirements
			 in the Federal Register.
				(d)Duration of
			 programThe authority of the Secretary to provide grants under a
			 pilot program under this section shall cease on the date that is five years
			 after the date of the commencement of the pilot program.
				(e)Very low income
			 definedIn this section, the term very low income
			 has the meaning given that term in the Resident Characteristics Report issued
			 annually by the Department of Housing and Urban Development.
				(f)Authorization of
			 appropriationsThere is authorized to be appropriated from
			 amounts made available under the heading General Operating
			 Expenses, not more than $3,000,000 in each of fiscal years 2010 through
			 2014 to carry out the purposes of this section.
				502.Pilot program
			 on financial support of entities that coordinate the provision of supportive
			 services to formerly homeless veterans residing in permanent housing
				(a)Establishment of
			 pilot program
					(1)In
			 generalSubject to the availability of appropriations for such
			 purpose, the Secretary of Veterans Affairs may carry out a pilot program to
			 make grants to public and nonprofit organizations (including faith-based and
			 community organizations) to coordinate the provision of supportive services
			 available in the local community to very low income, formerly homeless veterans
			 residing in permanent housing.
					(2)Number of
			 grantsThe Secretary may make grants at up to 10 qualifying
			 properties under the pilot program.
					(b)Qualifying
			 propertyQualifying property under the pilot program is any
			 property in the United States on which permanent housing is provided or
			 afforded to formerly homeless veterans, as determined by the Secretary.
				(c)Criteria for
			 grantsThe Secretary shall prescribe criteria and requirements
			 for grants under this section and shall publish such criteria and requirements
			 in the Federal Register.
				(d)Duration of
			 pilot programThe authority of the Secretary to provide grants
			 under a pilot program under this section shall cease on the date that is five
			 years after the date of the commencement of the pilot program.
				(e)Very low income definedIn this section, the term very low
			 income has the meaning given that term in the Resident Characteristics
			 Report issued annually by the Department of Housing and Urban
			 Development.
				(f)Authorization of
			 appropriationsThere is authorized to be appropriated from
			 amounts made available under the heading General Operating
			 Expenses, not more than $3,000,000 in each of fiscal years 2010 through
			 2014 to carry out the purposes of this section.
				503.Pilot program
			 on financial support of entities that provide outreach to inform certain
			 veterans about pension benefits
				(a)Authority To
			 make grantsIn addition to the outreach authority provided to the
			 Secretary of Veterans Affairs by section 6303 of title 38, United States Code,
			 the Secretary may carry out a pilot program to make grants to public and
			 nonprofit organizations (including faith-based and community organizations) for
			 services to provide outreach to inform low-income and elderly veterans and
			 their spouses who reside in rural areas of benefits for which they may be
			 eligible under chapter 15 of such title.
				(b)Criteria for
			 grantsThe Secretary shall prescribe criteria and requirements
			 for grants under this section and shall publish such criteria and requirements
			 in the Federal Register.
				(c)Duration of
			 pilot programThe authority of the Secretary to provide grants
			 under a pilot program under this section shall cease on the date that is five
			 years after the date of the commencement of the pilot program.
				(d)Authorization of
			 appropriationsThere is authorized to be appropriated from
			 amounts made available under the heading General Operating
			 Expenses, not more than $1,275,000 in each of fiscal years 2010 through
			 2014 to carry out the purposes of this section.
				504.Pilot program
			 on financial support of entities that provide transportation assistance, child
			 care assistance, and clothing assistance to veterans entitled to a
			 rehabilitation program
				(a)Pilot program
			 authorized
					(1)In
			 generalSubject to the availability of appropriations authorized
			 under subsection (g), the Secretary of Veterans Affairs may carry out a pilot
			 program to assess the feasibility and advisability of providing financial
			 assistance to eligible entities to establish new programs or activities, or
			 expand or modify existing programs or activities, to provide to each eligible
			 transitioning individual who is entitled and eligible for a rehabilitation
			 program under chapter 31 of title 38, United States Code, the following
			 assistance:
						(A)Transportation
			 assistance to facilitate such eligible transitioning individual's participation
			 in such rehabilitation program or related activity. Such assistance may
			 include—
							(i)providing
			 transportation;
							(ii)paying for or
			 reimbursing transportation costs; and
							(iii)paying for or
			 reimbursing other transportation-related expenses (including orientation on the
			 use of transportation).
							(B)Child care
			 assistance to facilitate such eligible transitioning individual's participation
			 in such rehabilitation program or related activity. Such assistance may
			 include—
							(i)child care
			 services; or
							(ii)reimbursement of
			 expenses related to child care.
							(C)Clothing
			 assistance, which may include personal services in selecting, and payment of a
			 monetary allowance to cover the cost of purchasing, clothing and accessories
			 suitable for a job interview or related activity consistent with such eligible
			 transitioning individual's participation in such rehabilitation program or
			 related activity.
						(2)Eligible
			 transitioning individualFor purposes of this section, an
			 eligible transitioning individual is a person—
						(A)described in
			 section 3102 of title 38, United States Code; or
						(B)who was separated
			 or released from active duty in the Armed Forces on or after October 1, 2006,
			 because of a service-connected disability.
						(b)Duration of
			 programThe authority of the Secretary to provide grants under a
			 pilot program established under subsection (a)(1) shall cease on the date that
			 is three years after the date of the commencement of the pilot program.
				(c)Grants
					(1)In
			 generalThe Secretary of Veterans Affairs shall carry out the
			 pilot program through the award of grants to eligible entities to establish new
			 programs or activities, or to expand or modify existing programs or activities,
			 as described in subsection (a)(1).
					(2)Grant
			 criteria
						(A)In
			 generalThe Secretary shall establish criteria and requirements
			 for grants under the pilot program, including criteria for eligible entities to
			 receive such grants. The criteria established under this subparagraph shall
			 include the following:
							(i)Specification as
			 to the kinds of projects or activities for which grants are available.
							(ii)Specification as
			 to the number of projects or activities for which grants are available.
							(iii)Provisions to
			 ensure that grants awarded under the pilot program do not result in duplication
			 of ongoing services.
							(B)Publication of
			 criteria in Federal RegisterThe Secretary shall publish the
			 criteria and requirements established under subparagraph (A) in the Federal
			 Register.
						(3)Funding limitationA grant under the pilot program may not be
			 used to support the operational costs of an eligible entity.
					(d)Eligible
			 entitiesFor purposes of this section, an eligible entity is a
			 public or nonprofit organization (including a faith-based or community
			 organization) that—
					(1)has the capacity
			 to administer effectively a grant under the pilot program, as determined by the
			 Secretary of Veterans Affairs;
					(2)demonstrates that
			 adequate financial support will be available to establish new programs or
			 activities, or to expand or modify existing programs or activities, as
			 described in subsection (a)(1) consistent with the plans, specifications, and
			 schedule submitted by the applicant to the Secretary under subsection
			 (e)(2);
					(3)agrees to meet the
			 applicable criteria and requirements established under subsection (c)(2) and
			 described in subsection (e)(2)(C); and
					(4)has the capacity,
			 as determined by the Secretary, to meet the criteria and requirements described
			 in paragraph (3).
					(e)Selection of
			 grant recipients
					(1)ApplicationAn
			 eligible entity seeking a grant under the pilot program shall submit to the
			 Secretary of Veterans Affairs an application therefor in such form and in such
			 manner as the Secretary considers appropriate.
					(2)ElementsEach
			 application submitted under paragraph (1) shall include the following:
						(A)The amount of the
			 grant sought for the project or activity.
						(B)Plans,
			 specifications, and the schedule for implementation of the project or activity
			 in accordance with criteria and requirements prescribed by the Secretary under
			 subsection (c)(2).
						(C)An
			 agreement—
							(i)to provide the
			 services for which the grant is sought at locations accessible to eligible
			 transitioning individuals;
							(ii)to ensure the
			 confidentiality of records maintained on eligible transitioning individuals
			 receiving services through the pilot program; and
							(iii)to establish
			 such procedures for fiscal control and fund accounting as may be necessary to
			 ensure proper disbursement and accounting with respect to the grant and to such
			 payments as may be made under this section.
							(3)Applicant agreementThe Secretary may not select an eligible
			 entity for a grant under the pilot program unless the eligible entity agrees to
			 the provisions listed in paragraph (2)(C).
					(f)Recovery of
			 unused grant amounts
					(1)In
			 generalThe United States shall be entitled to recover from a
			 grant recipient under this section the total of all unused grant amounts made
			 under this section to such recipient in connection with such program if such
			 grant recipient—
						(A)does not establish
			 a program or activity in accordance with this section; or
						(B)ceases to furnish
			 services under such a program for which the grant was made.
						(2)ObligationAny
			 amount recovered by the United States under paragraph (1) may be obligated by
			 the Secretary of Veterans Affairs without fiscal year limitation to carry out
			 provisions of this section.
					(3)Limitation on
			 recoveryAn amount may not be recovered under paragraph (1)(A) as
			 an unused grant amount before the end of the three-year period beginning on the
			 date on which the grant is made.
					(g)Authorization of
			 appropriationsThere is authorized to be appropriated from
			 amounts made available under the heading General Operating
			 Expenses, not more than $5,000,000 in each of fiscal years 2010 through
			 2012 to carry out this section.
				505.Assessment of
			 pilot programs
				(a)Progress
			 reportsNot less than one year before the expiration of the
			 authority to carry out a pilot program authorized by sections 501 through 504,
			 the Secretary of Veterans Affairs shall submit to Congress a progress report on
			 such pilot program.
				(b)ContentsEach
			 progress report submitted for a pilot program under subsection (a) shall
			 include the following:
					(1)The lessons
			 learned by the Secretary of Veterans Affairs with respect to such pilot program
			 that can be applied to other programs with similar purposes.
					(2)The
			 recommendations of the Secretary on whether to continue such pilot
			 program.
					(3)The number of
			 veterans and dependents served by such pilot program.
					(4)An assessment of
			 the quality of service provided to veterans and dependents under such pilot
			 program.
					(5)The amount of
			 funds provided to grant recipients under such pilot program.
					(6)The names of
			 organizations that have received grants under such pilot program.
					VINonprofit
			 research and education corporations
			601.General
			 authorities on establishment of corporations
				(a)Authorization of
			 multi-medical center research corporations
					(1)In
			 generalSection 7361 is amended—
						(A)by redesignating
			 subsection (b) as subsection (e); and
						(B)by inserting after
			 subsection (a) the following new subsection (b):
							
								(b)(1)Subject to paragraph
				(2), a corporation established under this subchapter may facilitate the conduct
				of research, education, or both at more than one medical center. Such a
				corporation shall be known as a multi-medical center research
				corporation.
									(2)The board of
				directors of a multi-medical center research corporation under this subsection
				shall include the official at each Department medical center concerned who is,
				or who carries out the responsibilities of, the medical center director of such
				center as specified in section 7363(a)(1)(A)(i) of this title.
									(3)In facilitating
				the conduct of research, education, or both at more than one Department medical
				center under this subchapter, a multi-medical center research corporation may
				administer receipts and expenditures relating to such research, education, or
				both, as applicable, performed at the Department medical centers
				concerned.
									.
						(2)Expansion of
			 existing corporations to multi-medical center research
			 corporationsSuch section is further amended by adding at the end
			 the following new subsection:
						
							(f)A corporation
				established under this subchapter may act as a multi-medical center research
				corporation under this subchapter in accordance with subsection (b) if—
								(1)the board of
				directors of the corporation approves a resolution permitting facilitation by
				the corporation of the conduct of research, education, or both at the other
				Department medical center or medical centers concerned; and
								(2)the Secretary
				approves the resolution of the corporation under paragraph
				(1).
								.
					(b)Restatement and
			 modification of authorities on applicability of State law
					(1)In
			 generalSection 7361, as amended by subsection (a) of this
			 section, is further amended by inserting after subsection (b) the following new
			 subsection (c):
						
							(c)Any corporation
				established under this subchapter shall be established in accordance with the
				nonprofit corporation laws of the State in which the applicable Department
				medical center is located and shall, to the extent not inconsistent with any
				Federal law, be subject to the laws of such State. In the case of any
				multi-medical center research corporation that facilitates the conduct of
				research, education, or both at Department medical centers located in different
				States, the corporation shall be established in accordance with the nonprofit
				corporation laws of the State in which one of such Department medical centers
				is
				located.
							.
					(2)Conforming
			 amendmentSection 7365 is repealed.
					(c)Clarification of
			 status of corporationsSection 7361, as amended by this section,
			 is further amended—
					(1)in subsection (a),
			 by striking the second sentence; and
					(2)by inserting after
			 subsection (c) the following new subsection (d):
						
							(d)(1)Except as otherwise
				provided in this subchapter or under regulations prescribed by the Secretary,
				any corporation established under this subchapter, and its officers, directors,
				and employees, shall be required to comply only with those Federal laws,
				regulations, and executive orders and directives that apply generally to
				private nonprofit corporations.
								(2)A corporation
				under this subchapter is not—
									(A)owned or
				controlled by the United States; or
									(B)an agency or
				instrumentality of the United
				States.
									.
					(d)Reinstatement of
			 requirement for 501(c)(3) status of corporationsSubsection (e)
			 of section 7361, as redesignated by subsection (a)(1) of this section, is
			 further amended by inserting section 501(c)(3) of after
			 exempt from taxation under.
				602.Clarification
			 of purposes of corporations
				(a)Clarification of
			 purposesSubsection (a) of section 7362 is amended—
					(1)in the first
			 sentence—
						(A)by striking
			 Any corporation and all that follows through
			 facilitate and inserting A corporation established under
			 this subchapter shall be established to provide a flexible funding mechanism
			 for the conduct of approved research and education at one or more Department
			 medical centers and to facilitate functions related to the conduct of;
			 and
						(B)by inserting
			 before the period at the end the following: or centers;
			 and
						(2)in the second
			 sentence, by inserting or centers after at the medical
			 center.
					(b)Modification of
			 defined term relating to education and trainingSubsection (b) of
			 such section is amended in the matter preceding paragraph (1) by striking
			 the term education and training and inserting
			 the term education includes education and training
			 and.
				(c)Repeal of role
			 of corporations with respect to fellowshipsParagraph (1) of
			 subsection (b) of such section is amended by striking the flush matter
			 following subparagraph (C).
				(d)Availability of
			 education for families of veteran patientsParagraph (2) of
			 subsection (b) of such section is amended by striking to patients and to
			 the families and inserting and includes education and training
			 for patients and families.
				603.Modification of
			 requirements for boards of directors of corporations
				(a)Requirements for
			 department board membersParagraph (1) of section 7363(a) is
			 amended to read as follows:
					
						(1)with respect to
				the Department medical center—
							(A)(i)the director (or
				directors of each Department medical center, in the case of a multi-medical
				center research corporation);
								(ii)the chief of
				staff; and
								(iii)as appropriate
				for the activities of such corporation, the associate chief of staff for
				research and the associate chief of staff for education; or
								(B)in the case of a
				Department medical center at which one or more of the positions referred to in
				subparagraph (A) do not exist, the official or officials who are responsible
				for carrying out the responsibilities of such position or positions at the
				Department medical center;
				and
							.
				(b)Requirements for
			 non-department board membersParagraph (2) of such section is
			 amended—
					(1)by inserting
			 not less than two before members; and
					(2)by striking
			 and who and all that follows through the period at the end and
			 inserting and who have backgrounds, or business, legal, financial,
			 medical, or scientific expertise, of benefit to the operations of the
			 corporation..
					(c)Conflicts of
			 interestSubsection (c) of section 7363 is amended by striking
			 , employed by, or have any other financial relationship with and
			 inserting or employed by.
				604.Clarification
			 of powers of corporations
				(a)In
			 generalSection 7364 is amended to read as follows:
					
						7364.General
				powers
							(a)In
				general(1)A
				corporation established under this subchapter may, solely to carry out the
				purposes of this subchapter—
									(A)accept,
				administer, retain, and spend funds derived from gifts, contributions, grants,
				fees, reimbursements, and bequests from individuals and public and private
				entities;
									(B)enter into
				contracts and agreements with individuals and public and private
				entities;
									(C)subject to
				paragraph (2), set fees for education and training facilitated under section
				7362 of this title, and receive, retain, administer, and spend funds in
				furtherance of such education and training;
									(D)reimburse amounts
				to the applicable appropriation account of the Department for the Office of
				General Counsel for any expenses of that Office in providing legal services
				attributable to research and education agreements under this subchapter;
				and
									(E)employ such
				employees as the corporation considers necessary for such purposes and fix the
				compensation of such employees.
									(2)Fees charged under
				paragraph (1)(C) for education and training described in that paragraph to
				individuals who are officers or employees of the Department may not be paid for
				by any funds appropriated to the Department.
								(3)Amounts reimbursed
				to the Office of General Counsel under paragraph (1)(D) shall be available for
				use by the Office of the General Counsel only for staff and training, and
				related travel, for the provision of legal services described in that paragraph
				and shall remain available for such use without fiscal year limitation.
								(b)Transfer and
				administration of funds(1)Except as provided in
				paragraph (2), any funds received by the Secretary for the conduct of research
				or education at a Department medical center or centers, other than funds
				appropriated to the Department, may be transferred to and administered by a
				corporation established under this subchapter for such purposes.
								(2)A Department
				medical center may reimburse the corporation for all or a portion of the pay,
				benefits, or both of an employee of the corporation who is assigned to the
				Department medical center if the assignment is carried out pursuant to
				subchapter VI of chapter 33 of title 5.
								(3)A Department
				medical center may retain and use funds provided to it by a corporation
				established under this subchapter. Such funds shall be credited to the
				applicable appropriation account of the Department and shall be available,
				without fiscal year limitation, for the purposes of that account.
								(c)Research
				projectsExcept for reasonable and usual preliminary costs for
				project planning before its approval, a corporation established under this
				subchapter may not spend funds for a research project unless the project is
				approved in accordance with procedures prescribed by the Under Secretary for
				Health for research carried out with Department funds. Such procedures shall
				include a scientific review process.
							(d)Education
				activitiesExcept for reasonable and usual preliminary costs for
				activity planning before its approval, a corporation established under this
				subchapter may not spend funds for an education activity unless the activity is
				approved in accordance with procedures prescribed by the Under Secretary for
				Health.
							(e)Policies and
				proceduresThe Under Secretary for Health may prescribe policies
				and procedures to guide the spending of funds by corporations established under
				this subchapter that are consistent with the purpose of such corporations as
				flexible funding mechanisms and with Federal and State laws and regulations,
				and executive orders, circulars, and directives that apply generally to the
				receipt and expenditure of funds by nonprofit organizations exempt from
				taxation under section 501(c)(3) of the Internal Revenue Code of
				1986.
							.
				(b)Conforming
			 amendmentSection 7362(a), as amended by section 602(a)(1) of
			 this Act, is further amended by striking the last sentence.
				605.Redesignation
			 of section 7364A of title 38, United States Code
				(a)RedesignationSection
			 7364A is redesignated as section 7365.
				(b)Clerical
			 amendmentsThe table of sections at the beginning of chapter 73
			 is amended—
					(1)by striking the
			 item relating to section 7364A; and
					(2)by striking the
			 item relating to section 7365 and inserting the following new item:
						
							
								7365. Coverage of
				employees under certain Federal tort claims
				laws.
							
							.
					606.Improved
			 accountability and oversight of corporations
				(a)Additional
			 information in annual reportsSubsection (b) of section 7366 is
			 amended to read as follows:
					
						(b)(1)Each corporation shall
				submit to the Secretary each year a report providing a detailed statement of
				the operations, activities, and accomplishments of the corporation during that
				year.
							(2)(A)A corporation with
				revenues in excess of $300,000 for any year shall obtain an audit of the
				corporation for that year.
								(B)A corporation with
				annual revenues between $10,000 and $300,000 shall obtain an audit of the
				corporation at least once every three years.
								(C)Any audit under
				this paragraph shall be performed by an independent auditor.
								(3)The corporation
				shall include in each report to the Secretary under paragraph (1) the
				following:
								(A)The most recent
				audit of the corporation under paragraph (2).
								(B)The most recent
				Internal Revenue Service Form 990 Return of Organization Exempt from
				Income Tax or equivalent and the applicable schedules under such
				form.
								.
				(b)Confirmation of
			 application of conflict of interest regulations to appropriate corporation
			 positionsSubsection (c) of such section is amended—
					(1)by striking
			 laws and each place it appears;
					(2)in paragraph
			 (1)—
						(A)by inserting
			 each officer and after under this subchapter,;
			 and
						(B)by striking
			 , and each employee of the Department and all that follows
			 through during any year; and
						(3)in paragraph
			 (2)—
						(A)by inserting
			 , officer, after verifying that each director;
			 and
						(B)by striking
			 in the same manner and all that follows before the period at the
			 end.
						(c)Establishment of
			 appropriate payee reporting thresholdSubsection (d)(3)(C) of
			 such section is amended by striking $35,000 and inserting
			 $50,000.
				VIIMiscellaneous
			 provisions
			701.Expansion of
			 authority for Department of Veterans Affairs police officersSection 902 is amended—
				(1)in subsection
			 (a)—
					(A)by amending
			 paragraph (1) to read as follows:
						
							(1)Employees of the
				Department who are Department police officers shall, with respect to acts
				occurring on Department property—
								(A)enforce Federal
				laws;
								(B)enforce the rules
				prescribed under section 901 of this title;
								(C)enforce traffic
				and motor vehicle laws of a State or local government (by issuance of a
				citation for violation of such laws) within the jurisdiction of which such
				Department property is located as authorized by an express grant of authority
				under applicable State or local law;
								(D)carry the
				appropriate Department-issued weapons, including firearms, while off Department
				property in an official capacity or while in an official travel status;
								(E)conduct
				investigations, on and off Department property, of offenses that may have been
				committed on property under the original jurisdiction of Department, consistent
				with agreements or other consultation with affected local, State, or Federal
				law enforcement agencies; and
								(F)carry out, as
				needed and appropriate, the duties described in subparagraphs (A) through (E)
				of this paragraph when engaged in duties authorized by other Federal
				statutes.
								;
					(B)by striking
			 paragraph (2) and redesignating paragraph (3) as paragraph (2); and
					(C)in paragraph (2),
			 as redesignated by subparagraph (B) of this paragraph, by inserting ,
			 and on any arrest warrant issued by competent judicial authority before
			 the period; and
					(2)by amending
			 subsection (c) to read as follows:
					
						(c)The powers granted
				to Department police officers designated under this section shall be exercised
				in accordance with guidelines approved by the Secretary and the Attorney
				General.
						.
				702.Uniform
			 allowance for Department of Veterans Affairs police officersSection 903 is amended—
				(1)by amending
			 subsection (b) to read as follows:
					
						(b)(1)The amount of the
				allowance that the Secretary may pay under this section is the lesser
				of—
								(A)the amount
				currently allowed as prescribed by the Office of Personnel Management;
				or
								(B)estimated costs or
				actual costs as determined by periodic surveys conducted by the
				Department.
								(2)During any fiscal
				year no officer shall receive more for the purchase of a uniform described in
				subsection (a) than the amount established under this
				subsection.
							;
				and
				(2)by striking
			 subsection (c) and inserting the following new subsection (c):
					
						(c)The allowance
				established under subsection (b) shall be paid at the beginning of a Department
				police officer's employment for those appointed on or after October 1, 2008. In
				the case of any other Department police officer, an allowance in the amount
				established under subsection (b) shall be paid upon the request of the
				officer.
						.
				
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Veterans Health Care
			 Authorization Act of 2009.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. References to title 38, United States
				Code.
					TITLE I—Department personnel
				matters
					Sec. 101. Enhancement of authorities for
				retention of medical professionals.
					Sec. 102. Limitations on overtime duty, weekend
				duty, and alternative work schedules for nurses.
					Sec. 103. Improvements to certain educational
				assistance programs.
					Sec. 104. Standards for appointment and
				practice of physicians in Department of Veterans Affairs medical
				facilities.
					TITLE II—Health care matters
					Sec. 201. Repeal of certain annual reporting
				requirements.
					Sec. 202. Modifications to annual Gulf War
				research report.
					Sec. 203. Payment for care furnished to CHAMPVA
				beneficiaries.
					Sec. 204. Disclosures from certain medical
				records.
					Sec. 205. Disclosure to Secretary of
				health-plan contract information and social security number of certain veterans
				receiving care.
					Sec. 206. Enhancement of quality
				management.
					Sec. 207. Reports on improvements to Department
				health care quality management.
					Sec. 208. Pilot program on use of
				community-based organizations and local and State government entities to ensure
				that veterans receive care and benefits for which they are
				eligible.
					Sec. 209. Specialized residential care and
				rehabilitation for certain veterans.
					Sec. 210. Expanded study on the health impact
				of Project Shipboard Hazard and Defense.
					Sec. 211. Use of non-Department facilities for
				rehabilitation of individuals with traumatic brain injury.
					Sec. 212. Inclusion of federally recognized
				tribal organizations in certain programs for State veterans homes.
					Sec. 213. Pilot program on provision of dental
				insurance plans to veterans and survivors and dependents of
				veterans.
					TITLE III—Women veterans health care
				matters
					Sec. 301. Report on barriers to receipt of
				health care for women veterans.
					Sec. 302. Plan to improve provision of health
				care services to women veterans.
					Sec. 303. Independent study on health
				consequences of women veterans of military service in Operation Iraqi Freedom
				and Operation Enduring Freedom.
					Sec. 304. Training and certification for mental
				health care providers on care for veterans suffering from sexual
				trauma.
					Sec. 305. Pilot program on counseling in
				retreat settings for women veterans newly separated from service in the Armed
				Forces.
					Sec. 306. Report on full-time women veterans
				program managers at medical centers.
					Sec. 307. Service on certain advisory
				committees of women recently separated from service in the Armed
				Forces.
					Sec. 308. Pilot program on subsidies for child
				care for certain veterans receiving health care.
					Sec. 309. Care for newborn children of women
				veterans receiving maternity care.
					TITLE IV—Mental health care matters
					Sec. 401. Eligibility of members of the Armed
				Forces who serve in Operation Iraqi Freedom or Operation Enduring Freedom for
				counseling and services through Readjustment Counseling Service.
					Sec. 402. Restoration of authority of
				Readjustment Counseling Service to provide referral and other assistance upon
				request to former members of the Armed Forces not authorized
				counseling.
					Sec. 403. Study on suicides among
				veterans.
					Sec. 404. Transfer of funds to Secretary of
				Health and Human Services for Graduate Psychology Education
				program.
					TITLE V—Homeless veterans matters
					Sec. 501. Pilot program on financial support
				for entities that coordinate the provision of supportive services to formerly
				homeless veterans residing on certain military property.
					Sec. 502. Pilot program on financial support of
				entities that coordinate the provision of supportive services to formerly
				homeless veterans residing in permanent housing.
					Sec. 503. Pilot program on financial support of
				entities that provide outreach to inform certain veterans about pension
				benefits.
					Sec. 504. Assessment of pilot
				programs.
					TITLE VI—Nonprofit research and education
				corporations
					Sec. 601. General authorities on establishment
				of corporations.
					Sec. 602. Clarification of purposes of
				corporations.
					Sec. 603. Modification of requirements for
				boards of directors of corporations.
					Sec. 604. Clarification of powers of
				corporations.
					Sec. 605. Redesignation of section 7364A of
				title 38, United States Code.
					Sec. 606. Improved accountability and oversight
				of corporations.
					TITLE VII—Other matters
					Sec. 701. Expansion of authority for Department
				of Veterans Affairs police officers.
					Sec. 702. Uniform allowance for Department of
				Veterans Affairs police officers.
				
			2.References to title 38,
			 United States CodeExcept as
			 otherwise expressly provided, whenever in this Act an amendment or repeal is
			 expressed in terms of an amendment or repeal to a section or other provision,
			 the reference shall be considered to be made to a section or other provision of
			 title 38, United States Code.
		IDepartment personnel
			 matters
			101.Enhancement of
			 authorities for retention of medical professionals
				(a)Secretarial authority
			 To extend title 38 status to additional positions
					(1)In
			 generalParagraph (3) of section 7401 is amended by striking
			 and blind rehabilitation outpatient specialists. and inserting
			 the following: “blind rehabilitation outpatient specialists, and such other
			 classes of health care occupations as the Secretary considers necessary for the
			 recruitment and retention needs of the Department subject to the following
			 requirements:
						
							(A)Such other classes of
				health care occupations—
								(i)are not occupations
				relating to administrative, clerical, or physical plant maintenance and
				protective services;
								(ii)that would otherwise
				receive basic pay in accordance with the General Schedule under section 5332 of
				title 5;
								(iii)provide, as determined
				by the Secretary, direct patient care services or services incident to direct
				patient services; and
								(iv)would not otherwise be
				available to provide medical care or treatment for veterans.
								(B)Not later than 45 days
				before the Secretary appoints any personnel for a class of health care
				occupations that is not specifically listed in this paragraph, the Secretary
				shall submit to the Committee on Veterans' Affairs of the Senate, the Committee
				on Veterans' Affairs of the House of Representatives, and the Office of
				Management and Budget notice of such appointment.
							(C)Before submitting notice
				under subparagraph (B), the Secretary shall solicit comments from any labor
				organization representing employees in such class and include such comments in
				such
				notice.
							.
					(2)Appointment of nurse
			 assistantsSuch paragraph is further amended by inserting
			 nurse assistants, after licensed practical or vocational
			 nurses,.
					(b)Probationary periods
			 for registered nursesSection 7403(b) is amended—
					(1)in paragraph (1), by
			 striking Appointments and inserting Except as otherwise
			 provided in this subsection, appointments;
					(2)by redesignating
			 paragraph (2) as paragraph (4); and
					(3)by inserting after
			 paragraph (1) the following new paragraphs:
						
							(2)With respect to the
				appointment of a registered nurse under this chapter, paragraph (1) shall apply
				with respect to such appointment regardless of whether such appointment is on a
				full-time basis or a part-time basis.
							(3)An appointment described
				in subsection (a) on a part-time basis of a person who has previously served on
				a full-time basis for the probationary period for the position concerned shall
				be without a probationary
				period.
							.
					(c)Prohibition on
			 temporary part-time registered nurse appointments in excess of two
			 yearsSection 7405 is amended by adding at the end the following
			 new subsection:
					
						(g)(1)Except as provided
				in paragraph (3), employment of a registered nurse on a temporary part-time
				basis under subsection (a)(1) shall be for a probationary period of two
				years.
							(2)Except as provided in
				paragraph (3), upon completion by a registered nurse of the probationary period
				described in paragraph (1)—
								(A)the employment of such
				nurse shall—
									(i)no longer be considered
				temporary; and
									(ii)be considered an
				appointment described in section 7403(a) of this title; and
									(B)the nurse shall be
				considered to have served the probationary period required by section
				7403(b).
								(3)This subsection shall not
				apply to appointments made on a term limited basis of less than or equal to
				three years of—
								(A)nurses with a part-time
				appointment resulting from an academic affiliation or teaching position in a
				nursing academy of the Department;
								(B)nurses appointed as a
				result of a specific research proposal or grant; or
								(C)nurses who are not
				citizens of the United States and appointed under section 7407(a) of this
				title.
								.
				(d)Waiver of offset from
			 pay for certain reemployed annuitants
					(1)In
			 generalSection 7405, as amended by subsection (c), is further
			 amended by adding at the end the following new subsection:
						
							(h)(1)The Secretary may
				waive the application of sections 8344 and 8468 of title 5 (relating to
				annuities and pay on reemployment) or any other similar provision of law under
				a Government retirement system on a case-by-case basis for an annuitant
				reemployed on a temporary basis under the authority of subsection (a) in a
				position described under paragraph (1) of that subsection.
								(2)An annuitant to whom a
				waiver under paragraph (1) is in effect shall not be considered an employee for
				purposes of any Government retirement system.
								(3)An annuitant to whom a
				waiver under paragraph (1) is in effect shall be subject to the provisions of
				chapter 71 of title 5 (including all labor authority and labor representative
				collective bargaining agreements) applicable to the position to which
				appointed.
								(4)In this
				subsection:
									(A)The term
				annuitant means an annuitant under a Government retirement
				system.
									(B)The term
				employee has the meaning under section 2105 of title 5.
									(C)The
				term Government retirement system means a retirement system
				established by law for employees of the Government of the United
				States.
									.
					(2)Effective
			 dateThe amendment made by paragraph (1) shall take effect on the
			 date that is 180 days after the date of the enactment of this Act, and shall
			 apply to pay periods beginning on or after such effective date.
					(e)Rate of basic pay for
			 appointees to the Office of the Under Secretary for Health set to rate of basic
			 pay for Senior Executive Service positions
					(1)In
			 generalSection 7404(a) is amended—
						(A)by striking The
			 annual and inserting (1) The annual;
						(B)by striking The
			 pay and inserting the following:
							
								(2)The
				pay
								;
						(C)by striking under
			 the preceding sentence and inserting under paragraph
			 (1); and
						(D)by adding at the end the
			 following new paragraph:
							
								(3)(A)The rate of basic pay
				for a position to which an Executive order applies under paragraph (1) and is
				not described by paragraph (2) shall be set in accordance with section 5382 of
				title 5 as if such position were a Senior Executive Service position (as such
				term is defined in section 3132(a) of title 5).
									(B)A rate of basic pay for a
				position may not be set under subparagraph (A) in excess of—
										(i)in the case the position
				is not described in clause (ii), the rate of basic pay payable for level III of
				the Executive Schedule; or
										(ii)in the case that the
				position is covered by a performance appraisal system that meets the
				certification criteria established by regulation under section 5307(d) of title
				5, the rate of basic pay payable for level II of the Executive Schedule.
										(C)Notwithstanding the
				provisions of subsection (d) of section 5307 of title 5, the Secretary may make
				any certification under that subsection instead of the Office of Personnel
				Management and without concurrence of the Office of Management and
				Budget.
									.
						(2)Effective
			 dateThe amendments made by paragraph (1) shall take effect on
			 the first day of the first pay period beginning after the day that is 180 days
			 after the date of the enactment of this Act.
					(f)Special incentive pay
			 for Department pharmacist executivesSection 7410 is
			 amended—
					(1)by striking The
			 Secretary may and inserting the following:
						
							(a)In
				generalThe Secretary may
							;
				and
					(2)by adding at the end the
			 following new subsection:
						
							(b)Special incentive pay
				for Department pharmacist executives(1)In order to recruit
				and retain highly qualified Department pharmacist executives, the Secretary may
				authorize the Under Secretary for Health to pay special incentive pay of not
				more than $40,000 per year to an individual of the Veterans Health
				Administration who is a pharmacist executive.
								(2)In determining whether
				and how much special pay to provide to such individual, the Under Secretary
				shall consider the following:
									(A)The grade and step of the
				position of the individual.
									(B)The scope and complexity
				of the position of the individual.
									(C)The personal
				qualifications of the individual.
									(D)The characteristics of
				the labor market concerned.
									(E)Such other factors as the
				Secretary considers appropriate.
									(3)Special incentive pay
				under paragraph (1) for an individual is in addition to all other pay
				(including basic pay) and allowances to which the individual is
				entitled.
								(4)Except as provided in
				paragraph (5), special incentive pay under paragraph (1) for an individual
				shall be considered basic pay for all purposes, including retirement benefits
				under chapters 83 and 84 of title 5, and other benefits.
								(5)Special incentive pay
				under paragraph (1) for an individual shall not be considered basic pay for
				purposes of adverse actions under subchapter V of this chapter.
								(6)Special incentive pay under paragraph (1)
				may not be awarded to an individual in an amount that would result in an
				aggregate amount of pay (including bonuses and awards) received by such
				individual in a year under this title that is greater than the annual pay of
				the
				President.
								.
					(g)Pay for physicians and
			 dentists
					(1)Non-foreign cost of
			 living adjustment allowanceSection 7431(b) is amended by adding
			 at the end the following new paragraph:
						
							(5)The non-foreign cost of
				living adjustment allowance authorized under section 5941 of title 5 for
				physicians and dentists whose pay is set under this section shall be determined
				as a percentage of base pay
				only.
							.
					(2)Market pay
			 determinations for physicians and dentists in administrative or executive
			 leadership positionsSection 7431(c)(4)(B)(i) is amended by
			 adding at the end the following: The Secretary may exempt physicians and
			 dentists occupying administrative or executive leadership positions from the
			 requirements of the previous sentence..
					(3)Exception to
			 prohibition on reduction of market paySection 7431(c)(7) is
			 amended by striking concerned. and inserting concerned,
			 unless there is a change in board certification or reduction of
			 privileges..
					(h)Adjustment of pay cap
			 for nursesSection 7451(c)(2) is amended by striking level
			 V and inserting level IV.
				(i)Exemption for certified
			 registered nurse anesthetists from limitation on authorized competitive
			 paySection 7451(c)(2) is further amended by adding at the end
			 the following new sentence: The maximum rate of basic pay for a grade
			 for the position of certified registered nurse anesthetist pursuant to an
			 adjustment under subsection (d) may exceed the maximum rate otherwise provided
			 in the preceding sentence..
				(j)Increased limitation on
			 special pay for nurse executivesSection 7452(g)(2) is amended by
			 striking $25,000 and inserting $100,000.
				(k)Locality pay scale
			 computations
					(1)Education, training,
			 and support for facility directors in wage surveysSection
			 7451(d)(3) is amended by adding at the end the following new
			 subparagraph:
						
							(F)The Under Secretary for
				Health shall provide appropriate education, training, and support to directors
				of Department health care facilities in the conduct and use of surveys,
				including the use of third-party surveys, under this
				paragraph.
							.
					(2)Information on
			 methodology used in wage surveysSection 7451(e)(4) is
			 amended—
						(A)by redesignating
			 subparagraph (D) as subparagraph (E); and
						(B)by inserting after
			 subparagraph (C) the following new subparagraph (D):
							
								(D)In any case in which the
				director conducts such a wage survey during the period covered by the report
				and makes adjustment in rates of basic pay applicable to one or more covered
				positions at the facility, information on the methodology used in making such
				adjustment or
				adjustments.
								.
						(3)Disclosure of
			 information to persons in covered positionsSection 7451(e), as
			 amended by paragraph (2) of this subsection, is further amended by adding at
			 the end the following new paragraph:
						
							(6)(A)Upon the request of
				an individual described in subparagraph (B) for a report provided under
				paragraph (4) with respect to a Department health-care facility, the Under
				Secretary for Health or the director of such facility shall provide to the
				individual the most current report for such facility provided under such
				paragraph.
								(B)An individual described
				in this subparagraph is—
									(i)an individual in a
				covered position at a Department health-care facility; or
									(ii)a representative of the
				labor organization representing that individual who is designated by that
				individual to make the
				request.
									.
					(l)Eligibility of
			 part-Time nurses for additional nurse pay
					(1)In
			 generalSection 7453 is amended—
						(A)in subsection (a), by
			 striking a nurse and inserting a full-time nurse or
			 part-time nurse;
						(B)in subsection (b)—
							(i)in the first
			 sentence—
								(I)by striking on a
			 tour of duty;
								(II)by striking
			 service on such tour and inserting such service;
			 and
								(III)by striking of
			 such tour and inserting of such service; and
								(ii)in the second sentence,
			 by striking of such tour and inserting of such
			 service;
							(C)in subsection (c)—
							(i)by striking on a
			 tour of duty; and
							(ii)by striking
			 service on such tour and inserting such service;
			 and
							(D)in subsection (e)—
							(i)in paragraph (1), by
			 striking eight hours in a day and inserting eight
			 consecutive hours; and
							(ii)in paragraph (5)(A), by
			 striking tour of duty and inserting period of
			 service.
							(2)Exclusion of
			 application of additional nurse pay provisions to certain additional
			 employeesParagraph (3) of section 7454(b) is amended to read as
			 follows:
						
							(3)Employees appointed under
				section 7408 of this title performing service on a tour of duty, any part of
				which is within the period commencing at midnight Friday and ending at midnight
				Sunday, shall receive additional pay in addition to the rate of basic pay
				provided such employees for each hour of service on such tour at a rate equal
				to 25 percent of such employee's hourly rate of basic
				pay.
							.
					(m)Enhanced authority To
			 increase rates of basic pay To obtain or retain services of certain
			 personsSection 7455(c) is amended to read as follows:
					
						(c)(1)Subject to paragraph
				(2), the amount of any increase under subsection (a) in the minimum rate for
				any grade may not (except in the case of nurse anesthetists, licensed practical
				nurses, licensed vocational nurses, nursing positions otherwise covered by
				title 5, pharmacists, and licensed physical therapists) exceed the maximum rate
				of basic pay (excluding any locality-based comparability payment under section
				5304 of title 5 or similar provision of law) for the grade or level by more
				than 30 percent.
							(2)No rate may be
				established under this section in excess of the rate of basic pay payable for
				level IV of the Executive
				Schedule.
							.
				102.Limitations on
			 overtime duty, weekend duty, and alternative work schedules for nurses
				(a)Overtime duty
					(1)In
			 generalSubchapter IV of chapter 74 is amended by adding at the
			 end the following new section:
						
							7459.Nursing staff:
				special rules for overtime duty
								(a)LimitationExcept
				as provided in subsection (c), the Secretary may not require nursing staff to
				work more than 40 hours (or 24 hours if such staff is covered under section
				7456 of this title) in an administrative work week or more than eight
				consecutive hours (or 12 hours if such staff is covered under section 7456 or
				7456A of this title).
								(b)Voluntary
				overtime(1)Nursing staff may
				on a voluntary basis elect to work hours otherwise prohibited by subsection
				(a).
									(2)The
				refusal of nursing staff to work hours prohibited by subsection (a) shall not
				be grounds to discriminate (within the meaning of section 704(a) of the Civil
				Rights Act of 1964 (42 U.S.C. 2000e–3(a))) against the staff, dismissal or
				discharge of the staff, or any other adverse personnel action against the
				staff.
									(c)Overtime under
				emergency circumstances(1)Subject to
				paragraph (2), the Secretary may require nursing staff to work hours otherwise
				prohibited by subsection (a) if—
										(A)the
				work is a consequence of an emergency that could not have been reasonably
				anticipated;
										(B)the
				emergency is non-recurring and is not caused by or aggravated by the
				inattention of the Secretary or lack of reasonable contingency planning by the
				Secretary;
										(C)the
				Secretary has exhausted all good faith, reasonable attempts to obtain voluntary
				workers;
										(D)the
				nurse staff have critical skills and expertise that are required for the work;
				and
										(E)the
				work involves work for which the standard of care for a patient assignment
				requires continuity of care through completion of a case, treatment, or
				procedure.
										(2)Nursing staff may not be
				required to work hours under this subsection after the requirement for a direct
				role by the staff in responding to medical needs resulting from the emergency
				ends.
									(d)Nursing staff
				definedIn this section, the term nursing staff
				includes the following;
									(1)A registered
				nurse.
									(2)A licensed practical or
				vocational nurse.
									(3)A nurse assistant
				appointed under this chapter or title 5.
									(4)Any other nurse position
				designated by the Secretary for purposes of this
				section.
									.
					(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 74 is
			 amended by inserting after the item relating to section 7458 the following new
			 item:
						
							
								7459. Nursing staff: special rules for overtime
				duty.
							
							.
					(b)Weekend
			 dutySection 7456 is amended—
					(1)by striking subsection
			 (c); and
					(2)by redesignating
			 subsection (d) as subsection (c).
					(c)Alternate work
			 schedules
					(1)In
			 generalSection 7456A(b)(1)(A) is amended by striking
			 three regularly scheduled and all that follows through the
			 period at the end and inserting six regularly scheduled 12-hour tours of
			 duty within a 14-day period shall be considered for all purposes to have worked
			 a full 80-hour pay period..
					(2)Conforming
			 amendmentsSection 7456A(b) is amended—
						(A)in the subsection
			 heading, by striking 36/40 and inserting 72/80;
						(B)in paragraph (2)—
							(i)in subparagraph (A), by
			 striking 40-hour basic work week and inserting 80-hour
			 pay period;
							(ii)in subparagraph (B), by
			 striking regularly scheduled 36-hour tour of duty within the work
			 week and inserting scheduled 72-hour tour of duty within the
			 bi-weekly pay period;
							(iii)in subparagraph
			 (C)—
								(I)in clause (i), by
			 striking regularly scheduled 36-hour tour of duty within an
			 administrative work week and inserting scheduled 72-hour tour of
			 duty within an administrative pay period;
								(II)in clause (ii), by
			 striking regularly; and
								(III)in clause (iii), by
			 striking regularly scheduled 36-hour tour of duty work week and
			 inserting scheduled 72-hour tour of duty pay period; and
								(iv)in subparagraph (D), by
			 striking regularly; and
							(C)in paragraph (3), by
			 striking regularly.
						103.Improvements to
			 certain educational assistance programs
				(a)Reinstatement of health
			 professionals educational assistance scholarship program
					(1)In
			 generalSection 7618 is amended by striking December 31,
			 1998 and inserting December 31, 2014.
					(2)Expansion of
			 eligibility requirementsSection 7612(b)(2) is amended by
			 striking (under section and all that follows through or
			 vocational nurse. and inserting the following: as an appointee
			 under paragraph (1) or (3) of section 7401 of this title..
					(b)Improvements to
			 education debt reduction program
					(1)Inclusion of employee
			 retention as purpose of programSection 7681(a)(2) is amended by
			 inserting and retention after recruitment the
			 first time it appears.
					(2)EligibilitySection
			 7682 is amended—
						(A)in subsection (a)(1), by
			 striking a recently appointed and inserting an;
			 and
						(B)by striking subsection
			 (c).
						(c)Loan repayment program
			 for clinical researchers from disadvantaged backgrounds
					(1)In
			 generalThe Secretary of Veterans Affairs may, in consultation
			 with the Secretary of Health and Human Services, utilize the authorities
			 available in section 487E of the Public Health Service Act (42 U.S.C. 288–5)
			 for the repayment of the principal and interest of educational loans of
			 appropriately qualified health professionals who are from disadvantaged
			 backgrounds in order to secure clinical research by such professionals for the
			 Veterans Health Administration.
					(2)LimitationsThe
			 exercise by the Secretary of Veterans Affairs of the authorities referred to in
			 paragraph (1) shall be subject to the conditions and limitations specified in
			 paragraphs (2) and (3) of section 487E(a) of the Public Health Service Act (42
			 U.S.C. 288–5(a)(2) and (3)).
					(3)FundingAmounts
			 for the repayment of principal and interest of educational loans under this
			 subsection shall be derived from amounts available to the Secretary of Veterans
			 Affairs for the Veterans Health Administration for Medical Services.
					104.Standards for
			 appointment and practice of physicians in Department of Veterans Affairs
			 medical facilities
				(a)Standards
					(1)In
			 generalSubchapter I of chapter 74 is amended by inserting after
			 section 7402 the following new section:
						
							7402A.Appointment and
				practice of physicians: standards
								(a)In
				generalThe Secretary shall, acting through the Under Secretary
				for Health, prescribe standards to be met by individuals in order to qualify
				for appointment in the Veterans Health Administration in the position of
				physician and to practice as a physician in medical facilities of the
				Administration. The standards shall incorporate the requirements of this
				section.
								(b)Disclosure of certain
				information before appointmentEach individual seeking
				appointment in the Veterans Health Administration in the position of physician
				shall do the following:
									(1)Provide the Secretary a
				full and complete explanation of the following:
										(A)Each lawsuit, civil
				action, or other claim (whether open or closed) brought against the individual
				for medical malpractice or negligence.
										(B)Each payment made by or
				on behalf of the individual to settle any lawsuit, action, or claim covered by
				subparagraph (A).
										(C)Each investigation or
				disciplinary action taken against the individual relating to the individual's
				performance as a physician.
										(2)Provide the Secretary a
				written authorization that permits the State licensing board of each State in
				which the individual holds or has held a license to practice medicine to
				disclose to the Secretary any information in the records of such State on the
				following:
										(A)Each lawsuit, civil
				action, or other claim brought against the individual for medical malpractice
				or negligence covered by paragraph (1)(A) that occurred in such State.
										(B)Each payment made by or
				on behalf of the individual to settle any lawsuit, action, or claim covered by
				subparagraph (A).
										(C)Each medical malpractice
				judgment against the individual by the courts or administrative agencies or
				bodies of such State.
										(D)Each disciplinary action
				taken or under consideration against the individual by an administrative agency
				or body of such State.
										(E)Any change in the status
				of the license to practice medicine issued the individual by such State,
				including any voluntary or nondisciplinary surrendering of such license by the
				individual.
										(F)Any open investigation of
				the individual by an administrative agency or body of such State, or any
				outstanding allegation against the individual before such an administrative
				agency or body.
										(G)Any written notification
				by the State to the individual of potential termination of a license for cause
				or otherwise.
										(c)Disclosure of certain
				information following appointment(1)Each individual
				appointed in the Veterans Health Administration in the position of physician
				after the date of the enactment of this section shall, as a condition of
				service under the appointment, disclose to the Secretary, not later than 30
				days after the occurrence of such event, the following:
										(A)A judgment against the
				individual for medical malpractice or negligence.
										(B)A payment made by or on
				behalf of the individual to settle any lawsuit, action, or claim disclosed
				under paragraph (1) or (2) of subsection (b).
										(C)Any disposition of or
				material change in a matter disclosed under paragraph (1) or (2) of subsection
				(b).
										(D)Any lawsuit, disciplinary
				action, or claim filed or undertaken after the date of the disclosures under
				subsection (b).
										(2)Each individual appointed
				in the Veterans Health Administration in the position of physician as of the
				date of the enactment of this section shall do the following:
										(A)Not later than the end of
				the 60-day period beginning on the date of the enactment of this section and as
				a condition of service under the appointment after the end of that period,
				submit the request and authorization described in subsection (b)(2).
										(B)Agree, as a condition of
				service under the appointment, to disclose to the Secretary, not later than 30
				days after the occurrence of such event, the following:
											(i)A judgment against the
				individual for medical malpractice or negligence.
											(ii)A payment made by or on
				behalf of the individual to settle any lawsuit, action, or claim disclosed
				pursuant to subparagraph (A) or under this subparagraph.
											(iii)Any disposition of or
				material change in a matter disclosed pursuant to subparagraph (A) or under
				this subparagraph.
											(3)Each individual appointed
				in the Veterans Health Administration in the position of physician shall, as
				part of the biennial review of the performance of the physician under the
				appointment, submit the request and authorization described in subsection
				(b)(2). The requirement of this paragraph is in addition to the requirements of
				paragraph (1) or (2), as applicable.
									(d)Investigation of
				disclosed matters(1)The Director of the
				Veterans Integrated Services Network (VISN) in which an individual is seeking
				appointment in the Veterans Health Administration in the position of physician
				shall perform an investigation (in such manner as the standards required by
				this section shall specify) of each matter disclosed under subsection (b) with
				respect to the individual.
									(2)The Director of the
				Veterans Integrated Services Network in which an individual is appointed in the
				Veterans Health Administration in the position of physician shall perform an
				investigation (in a manner so specified) of each matter disclosed under
				subsection (c) with respect to the individual.
									(3)The results of each
				investigation performed under this subsection shall be fully documented.
									(e)Approval of
				appointments by Directors of VISNs(1)An individual may
				not be appointed in the Veterans Health Administration in the position of
				physician without the approval of the Director of the Veterans Integrated
				Services Network in which the individual will first serve under the
				appointment, unless the medical center director and credentialing and
				privileging manager of the facility hiring the physician certify in writing
				that—
										(A)a full investigation was
				carried out in compliance with section 104 of this title; and
										(B)an investigation did not
				disclose any actions described in subsections (b), (c), and (d) of such
				section.
										(2)In approving the
				appointment under this subsection of an individual for whom any matters have
				been disclosed under subsection (b), a Director shall—
										(A)certify in writing the
				completion of the performance of the investigation under subsection (d)(1) of
				each such matter, including the results of such investigation; and
										(B)provide a written
				justification why any matters raised in the course of such investigation do not
				disqualify the individual from appointment.
										(f)Enrollment of
				physicians with practice privileges in Proactive Disclosure
				ServiceEach medical facility of the Department at which
				physicians are extended the privileges of practice shall enroll each physician
				extended such privileges in the Proactive Disclosure Service of the National
				Practitioner Data Bank.
								(g)Encouraging hiring of
				physicians with board certification(1)The Secretary
				shall, for each performance contract with a Director of a Veterans Integrated
				Services Network (VISN), include in such contract a provision that encourages
				such director to hire physicians who are board eligible or board certified in
				the specialty in which the physicians will practice.
									(2)The Secretary may
				determine the nature and manner of the provision described in paragraph
				(1).
									.
					(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 74 is
			 amended by inserting after the item relating to section 7402 the following new
			 item:
						
							
								7402A. Appointment and practice of physicians:
				standards.
							
							.
					(b)Effective date and
			 applicability
					(1)Effective
			 dateExcept as provided in paragraphs (2) and (3), the amendments
			 made by subsection (a) shall take effect on the date of the enactment of this
			 Act.
					(2)Applicability of
			 certain requirements to physicians practicing on effective
			 dateIn the case of an individual appointed to the Veterans
			 Health Administration in the position of physician as of the date of the
			 enactment of this Act, the requirements of section 7402A(f) of title 38, United
			 States Code, as added by subsection (a) of this section, shall take effect on
			 the date that is 60 days after the date of the enactment of this Act.
					(3)Applicability of requirements related to
			 hiring of physicians with board certificationThe requirement of section 7402A(g) of such
			 title, as added by subsection (a), shall begin with the first cycle of
			 performance contracts for directors of Veterans Integrated Services Networks
			 beginning after the date of the enactment of this Act.
					IIHealth care
			 matters
			201.Repeal of certain
			 annual reporting requirements
				(a)Nurse pay
			 reportSection 7451 is amended—
					(1)by striking subsection
			 (f); and
					(2)by redesignating
			 subsection (g) as subsection (f).
					(b)Long-term planning
			 report
					(1)In
			 generalSection 8107 is repealed.
					(2)Conforming
			 amendmentThe table of sections at the beginning of chapter 81 is
			 amended by striking the item relating to section 8107.
					202.Modifications to
			 annual Gulf War research reportSection 707(c)(1) of the Persian Gulf War
			 Veterans' Health Status Act (title VII of Public Law 102–585; 38 U.S.C. 527
			 note) is amended by striking Not later than March 1 of each year
			 and inserting Not later than July 1, 2010, and July 1 of each of the
			 five following years.
			203.Payment for care
			 furnished to CHAMPVA beneficiariesSection 1781 is amended at the end by adding
			 the following new subsection:
				
					(e)Payment by the Secretary
				under this section on behalf of a covered beneficiary for medical care shall
				constitute payment in full and extinguish any liability on the part of the
				beneficiary for that
				care.
					.
			204.Disclosures from
			 certain medical recordsSection 7332(b)(2) is amended by adding at
			 the end the following new subparagraph:
				
					(F)(i)To a representative
				of a patient who lacks decision-making capacity, when a practitioner deems the
				content of the given record necessary for that representative to make an
				informed decision regarding the patient's treatment.
						(ii)In this subparagraph,
				the term representative means an individual, organization, or
				other body authorized under section 7331 of this title and its implementing
				regulations to give informed consent on behalf of a patient who lacks
				decision-making
				capacity.
						.
			205.Disclosure to
			 Secretary of health-plan contract information and social security number of
			 certain veterans receiving care
				(a)In
			 generalSubchapter I of
			 chapter 17 is amended by adding at the end the following new section:
					
						1709.Disclosure to
				Secretary of health-plan contract information and social security number of
				certain veterans receiving care
							(a)Required disclosure of
				health-plan contracts(1)Any individual who
				applies for or is in receipt of care described in paragraph (2) shall, at the
				time of such application, or otherwise when requested by the Secretary, submit
				to the Secretary such current information as the Secretary may require to
				identify any health-plan contract (as defined in section 1729(i) of this title)
				under which such individual is covered, to include, as applicable—
									(A)the name, address, and
				telephone number of such health-plan contract;
									(B)the name of the
				individual's spouse, if the individual's coverage is under the spouse's
				health-plan contract;
									(C)the plan number;
				and
									(D)the plan's group
				code.
									(2)The care described in
				this paragraph is—
									(A)hospital, nursing home,
				or domiciliary care;
									(B)medical, rehabilitative,
				or preventive health services; or
									(C)other medical care under
				laws administered by the Secretary.
									(b)Required disclosure of
				social security number(1)Any individual who
				applies for or is in receipt of care described in paragraph (2) shall, at the
				time of such application, or otherwise when requested by the Secretary, submit
				to the Secretary—
									(A)the individual's social
				security number; and
									(B)the social security
				number of any dependent or Department beneficiary on whose behalf, or based
				upon whom, such individual applies for or is in receipt of such care.
									(2)The care described in
				this paragraph is—
									(A)hospital, nursing home,
				or domiciliary care;
									(B)medical, rehabilitative,
				or preventive health services; or
									(C)other medical care under
				laws administered by the Secretary.
									(3)This subsection does not
				require an individual to furnish the Secretary with a social security number
				for any individual to whom a social security number has not been
				assigned.
								(c)Failure To disclose
				social security number(1)The Secretary shall
				deny an individual's application for, or may terminate an individual's
				enrollment in, the system of patient enrollment established by the Secretary
				under section 1705 of this title, if such individual does not provide the
				social security number required or requested to be submitted pursuant to
				subsection (b).
								(2)Following a denial or
				termination under paragraph (1) with respect to an individual, the Secretary
				may, upon receipt of the information required or requested under subsection
				(b), approve such individual's application or reinstate such individual's
				enrollment (if otherwise in order), for such medical care and services provided
				on and after the date of such receipt of information.
								(d)ConstructionNothing
				in this section shall be construed as authority to deny medical care and
				treatment to an individual in a medical
				emergency.
							.
				(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 17 is amended by inserting after the item relating to section 1708 the
			 following new item:
					
						
							1709. Disclosure to Secretary
				of health-plan contract information and social security number of certain
				veterans receiving
				care.
						
						.
				206.Enhancement of quality
			 management
				(a)Enhancement of quality
			 management through quality management officers
					(1)In
			 generalSubchapter II of chapter 73 is amended by inserting after
			 section 7311 the following new section:
						
							7311A.Quality management
				officers
								(a)National Quality
				Management Officer(1)The Under Secretary
				for Health shall designate an official of the Veterans Health Administration to
				act as the principal quality management officer for the quality-assurance
				program required by section 7311 of this title. The official so designated may
				be known as the National Quality Management Officer of the Veterans
				Health Administration (in this section referred to as the National
				Quality Management Officer).
									(2)The National Quality
				Management Officer shall report directly to the Under Secretary for Health in
				the discharge of responsibilities and duties of the Officer under this
				section.
									(3)The National Quality
				Management Officer shall be the official within the Veterans Health
				Administration who is principally responsible for the quality-assurance program
				referred to in paragraph (1). In carrying out that responsibility, the Officer
				shall be responsible for the following:
										(A)Establishing and
				enforcing the requirements of the program referred to in paragraph (1).
										(B)Developing an aggregate
				quality metric from existing data sources, such as the Inpatient Evaluation
				Center of the Department, the National Surgical Quality Improvement Program,
				and the External Peer Review Program of the Veterans Health Administration,
				that could be used to assess reliably the quality of care provided at
				individual Department medical centers and associated community based outpatient
				clinics.
										(C)Ensuring that existing
				measures of quality, including measures from the Inpatient Evaluation Center,
				the National Surgical Quality Improvement Program, System-Wide Ongoing
				Assessment and Review reports of the Department, and Combined Assessment
				Program reviews of the Office of Inspector General of the Department, are
				monitored routinely and analyzed in a manner that ensures the timely detection
				of quality of care issues.
										(D)Encouraging research and
				development in the area of quality metrics for the purposes of improving how
				the Department measures quality in individual facilities.
										(E)Carrying out such other
				responsibilities and duties relating to quality management in the Veterans
				Health Administration as the Under Secretary for Health shall specify.
										(4)The requirements under
				paragraph (3) shall include requirements regarding the following:
										(A)A confidential system for
				the submittal of reports by Veterans Health Administration personnel regarding
				quality management at Department facilities.
										(B)Mechanisms for the peer
				review of the actions of individuals appointed in the Veterans Health
				Administration in the position of physician.
										(b)Quality management
				officers for VISNs(1)The Regional
				Director of each Veterans Integrated Services Network (VISN) shall appoint an
				official of the Network to act as the quality management officer of the
				Network.
									(2)The quality management
				officer for a Veterans Integrated Services Network shall report to the Regional
				Director of the Veterans Integrated Services Network, and to the National
				Quality Management Officer, regarding the discharge of the responsibilities and
				duties of the officer under this section.
									(3)The quality management
				officer for a Veterans Integrated Services Network shall—
										(A)direct the quality
				management office in the Network; and
										(B)coordinate, monitor, and
				oversee the quality management programs and activities of the Administration
				medical facilities in the Network in order to ensure the thorough and uniform
				discharge of quality management requirements under such programs and activities
				throughout such facilities.
										(c)Quality management
				officers for medical facilities(1)The director of
				each Veterans Health Administration medical facility shall appoint a quality
				management officer for that facility.
									(2)The quality management
				officer for a facility shall report directly to the director of the facility,
				and to the quality management officer of the Veterans Integrated Services
				Network in which the facility is located, regarding the discharge of the
				responsibilities and duties of the quality management officer under this
				section.
									(3)The quality management
				officer for a facility shall be responsible for designing, disseminating, and
				implementing quality management programs and activities for the facility that
				meet the requirements established by the National Quality Management Officer
				under subsection (a).
									(d)Authorization of
				appropriations(1)Except as provided
				in paragraph (2), there are authorized to be appropriated such sums as may be
				necessary to carry out this section.
									(2)There are authorized to
				be appropriated to carry out the provisions of subparagraphs (B), (C), and (D)
				of subsection (a)(3), $25,000,000 for the two-year period of fiscal years
				beginning after the date of the enactment of this
				section.
									.
					(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 73 is
			 amended by inserting after the item relating to section 7311 the following new
			 item:
						
							
								7311A. Quality management
				officers.
							
							.
					(b)Reports on quality
			 concerns under quality-assurance programSection 7311(b) is
			 amended by adding at the end the following new paragraph:
					
						(4)As part of the
				quality-assurance program, the Under Secretary for Health shall establish
				mechanisms through which employees of Veterans Health Administration facilities
				may submit reports, on a confidential basis, on matters relating to quality of
				care in Veterans Health Administration facilities to the quality management
				officers of such facilities under section 7311A(b) of this title. The
				mechanisms shall provide for the prompt and thorough review of any reports so
				submitted by the receiving
				officials.
						.
				(c)Review of current
			 health care quality safeguards
					(1)In
			 generalThe Secretary of Veterans Affairs shall conduct a
			 comprehensive review of all current policies and protocols of the Department of
			 Veterans Affairs for maintaining health care quality and patient safety at
			 Department medical facilities. The review shall include a review and assessment
			 of the National Surgical Quality Improvement Program (NSQIP), including an
			 assessment of—
						(A)the efficacy of the
			 quality indicators under the program;
						(B)the efficacy of the data
			 collection methods under the program;
						(C)the efficacy of the
			 frequency with which regular data analyses are performed under the program;
			 and
						(D)the extent to which the
			 resources allocated to the program are adequate to fulfill the stated function
			 of the program.
						(2)ReportNot
			 later than 60 days after the date of the enactment of this Act, the Secretary
			 shall submit to Congress a report on the review conducted under paragraph (1),
			 including the findings of the Secretary as a result of the review and such
			 recommendations as the Secretary considers appropriate in light of the
			 review.
					207.Reports on
			 improvements to Department health care quality management
				(a)ReportNot later than December 15, 2010, and each
			 year thereafter through 2012, the Secretary of Veterans Affairs shall submit to
			 the congressional veterans affairs committees a report on the implementation of
			 sections 104 and 206 of this Act and the amendments made by such sections
			 during the preceding fiscal year. Each report shall include, for the fiscal
			 year covered by such report, the following:
					(1)A comprehensive
			 description of the implementation of sections 104 and 206 of this Act and the
			 amendments made by such sections.
					(2)Such recommendations as
			 the Secretary considers appropriate for legislative or administrative action to
			 improve the authorities and requirements in such sections and the amendments
			 made by such sections or to otherwise improve the quality of health care and
			 the quality of the physicians in the Veterans Health Administration.
					(b)Congressional veterans
			 affairs committees definedIn this section, the term
			 congressional veterans affairs committees means—
					(1)the Committees on
			 Veterans' Affairs and Appropriations of the Senate; and
					(2)the Committees on
			 Veterans' Affairs and Appropriations of the House of Representatives.
					208.Pilot program on use
			 of community-based organizations and local and State government entities to
			 ensure that veterans receive care and benefits for which they are
			 eligible
				(a)Pilot program
			 requiredThe Secretary of Veterans Affairs shall carry out a
			 pilot program to assess the feasibility and advisability of using
			 community-based organizations and local and State government entities—
					(1)to increase the
			 coordination of community, local, State, and Federal providers of health care
			 and benefits for veterans to assist veterans who are transitioning from
			 military service to civilian life in such transition;
					(2)to increase the
			 availability of high quality medical and mental health services to veterans
			 transitioning from military service to civilian life;
					(3)to provide assistance to
			 families of veterans who are transitioning from military service to civilian
			 life to help such families adjust to such transition; and
					(4)to provide outreach to
			 veterans and their families to inform them about the availability of benefits
			 and connect them with appropriate care and benefit programs.
					(b)Duration of
			 programThe pilot program shall be carried out during the
			 two-year period beginning on the date of the enactment of this Act.
				(c)Program
			 locations
					(1)In
			 generalThe pilot program shall be carried out at five locations
			 selected by the Secretary for purposes of the pilot program.
					(2)ConsiderationsIn
			 selecting locations for the pilot program, the Secretary shall consider the
			 advisability of selecting locations in—
						(A)rural areas;
						(B)areas with populations
			 that have a high proportion of minority group representation;
						(C)areas with populations
			 that have a high proportion of individuals who have limited access to health
			 care; and
						(D)areas that are not in
			 close proximity to an active duty military installation.
						(d)GrantsThe
			 Secretary shall carry out the pilot program through the award of grants to
			 community-based organizations and local and State government entities.
				(e)Selection of grant
			 recipients
					(1)In
			 generalA community-based organization or local or State
			 government entity seeking a grant under the pilot program shall submit to the
			 Secretary of Veterans Affairs an application therefor in such form and in such
			 manner as the Secretary considers appropriate.
					(2)ElementsEach
			 application submitted under paragraph (1) shall include the following:
						(A)A description of how the
			 proposal was developed in consultation with the Department of Veterans
			 Affairs.
						(B)A plan to coordinate
			 activities under the pilot program, to the greatest extent possible, with the
			 local, State, and Federal providers of services for veterans to reduce
			 duplication of services and to increase the effect of such services.
						(f)Use of grant
			 fundsThe Secretary shall prescribe appropriate uses of grant
			 funds received under the pilot program.
				(g)Report on
			 program
					(1)In
			 generalNot later than 180 days after the completion of the pilot
			 program, the Secretary shall submit to Congress a report on the pilot
			 program.
					(2)ElementsThe
			 report required by paragraph (1) shall include the following:
						(A)The findings and
			 conclusions of the Secretary with respect to the pilot program.
						(B)An assessment of the
			 benefits to veterans of the pilot program.
						(C)The recommendations of
			 the Secretary as to the advisability of continuing the pilot program.
						209.Specialized
			 residential care and rehabilitation for certain veteransSection 1720 is amended by adding at the end
			 the following new subsection:
				
					(g)The Secretary may
				contract with appropriate entities to provide specialized residential care and
				rehabilitation services to a veteran of Operation Enduring Freedom or Operation
				Iraqi Freedom who the Secretary determines suffers from a traumatic brain
				injury, has an accumulation of deficits in activities of daily living and
				instrumental activities of daily living, and because of these deficits, would
				otherwise require admission to a nursing home even though such care would
				generally exceed the veteran's nursing
				needs.
					.
			210.Expanded study on the
			 health impact of Project Shipboard Hazard and Defense
				(a)In
			 generalNot later than 90
			 days after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall enter into a contract with the Institute of Medicine of the
			 National Academies to conduct an expanded study on the health impact of Project
			 Shipboard Hazard and Defense (Project SHAD).
				(b)Covered
			 veteransThe study required
			 by subsection (a) shall include, to the extent practicable, all veterans who
			 participated in Project Shipboard Hazard and Defense.
				(c)Utilization of existing
			 studiesThe study required by subsection (a) may use results from
			 the study covered in the report entitled Long-Term Health Effects of
			 Participation in Project SHAD of the Institute of Medicine of the
			 National Academies.
				211.Use of non-Department
			 facilities for rehabilitation of individuals with traumatic brain
			 injurySection 1710E is
			 amended—
				(1)by redesignating subsection (b) as
			 subsection (c);
				(2)by inserting after
			 subsection (a) the following new subsection (b):
					
						(b)Covered
				individualsThe care and services provided under subsection (a)
				shall be made available to an individual—
							(1)who is described in
				section 1710C(a) of this title; and
							(2)(A)to whom the
				Secretary is unable to provide such treatment or services at the frequency or
				for the duration prescribed in such plan; or
								(B)for
				whom the Secretary determines that it is optimal with respect to the recovery
				and rehabilitation for such individual.
								;
				and
				(3)by adding at the end the
			 following new subsection:
					
						(d)StandardsThe
				Secretary may not provide treatment or services as described in subsection (a)
				at a non-Department facility under such subsection unless such facility
				maintains standards for the provision of such treatment or services established
				by an independent, peer-reviewed organization that accredits specialized
				rehabilitation programs for adults with traumatic brain
				injury.
						.
				212.Inclusion of federally
			 recognized tribal organizations in certain programs for State veterans
			 homes
				(a)Treatment of tribal
			 organization health facilities as State homesSection 8138 is
			 amended—
					(1)by redesignating
			 subsection (e) as subsection (f); and
					(2)by inserting after
			 subsection (d) the following new subsection (e):
						
							(e)(1)A health facility
				(or certain beds in a health facility) of a tribal organization is treatable as
				a State home under subsection (a) in accordance with the provisions of that
				subsection.
								(2)Except as provided in
				paragraph (3), the provisions of this section shall apply to a health facility
				(or certain beds in such facility) treated as a State home under subsection (a)
				by reason of this subsection to the same extent as health facilities (or beds)
				treated as a State home under subsection (a).
								(3)Subsection (f) shall not
				apply to the treatment of health facilities (or certain beds in such
				facilities) of tribal organizations as a State home under subsection
				(a).
								.
					(b)State home facilities
			 for domiciliary, nursing, and other care
					(1)In
			 generalChapter 81 is further amended—
						(A)in section 8131, by
			 adding at the end the following new paragraph:
							
								(5)The term tribal
				organization has the meaning given such term in section 3765 of this
				title.
								;
						(B)in section 8132, by
			 inserting and tribal organizations after the several
			 States; and
						(C)by inserting after
			 section 8133 the following new section:
							
								8133A.Tribal
				organizations
									(a)Authority To award
				grantsThe Secretary may award a grant to a tribal organization
				under this subchapter in order to carry out the purposes of this
				subchapter.
									(b)Manner and condition of
				grant awards(1)Grants to tribal
				organizations under this section shall be awarded in the same manner, and under
				the same conditions, as grants awarded to the several States under the
				provisions of this subchapter, subject to such exceptions as the Secretary
				shall prescribe for purposes of this subchapter to take into account the unique
				circumstances of tribal organizations.
										(2)For purposes of according
				priority under subsection (c)(2) of section 8135 of this title to an
				application submitted under subsection (a) of such section, an application
				submitted under such subsection (a) by a tribal organization of a State that
				has previously applied for award of a grant under this subchapter for
				construction or acquisition of a State nursing home shall be considered under
				subparagraph (C) of such subsection (c)(2) an application from a tribal
				organization that has previously applied for such a
				grant.
										.
						(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 81 is
			 amended by inserting after the item relating to section 8133 the following new
			 item:
						
							
								8133A. Tribal
				organizations.
							
							.
					213.Pilot program on
			 provision of dental insurance plans to veterans and survivors and dependents of
			 veterans
				(a)Pilot program
			 requiredThe Secretary of Veterans Affairs shall carry out a
			 pilot program to assess the feasibility and advisability of providing a dental
			 insurance plan to veterans and survivors and dependents of veterans described
			 in subsection (b).
				(b)Covered veterans and
			 survivors and dependentsThe veterans and survivors and
			 dependents of veterans described in this subsection are as follows:
					(1)Any veteran who is
			 enrolled in the system of annual patient enrollment under section 1705 of this
			 title.
					(2)Any survivor or dependent
			 of a veteran who is eligible for medical care under section 1781 of this
			 title.
					(c)Duration of
			 programThe pilot program shall be carried out during the
			 three-year period beginning on the date of the enactment of this Act.
				(d)Pilot program
			 locationsThe pilot program shall be carried out in not less than
			 two and not more than four Veterans Integrated Services Networks (VISNs)
			 selected by the Secretary of Veterans Affairs for purposes of the pilot
			 program.
				(e)AdministrationThe
			 Secretary of Veterans Affairs shall contract with a dental insurer to
			 administer the dental plan provided under the pilot program.
				(f)BenefitsThe
			 dental insurance plan under the pilot program shall provide such benefits for
			 dental care and treatment as the Secretary considers appropriate for the dental
			 insurance plan, including diagnostic services, preventative services,
			 endodontics and other restorative services, surgical services, and emergency
			 services.
				(g)Enrollment
					(1)VoluntaryEnrollment
			 in the dental insurance plan under this section shall be voluntary.
					(2)Minimum
			 periodEnrollment in the dental insurance plan shall be for such
			 minimum period as the Secretary shall prescribe for purposes of this
			 section.
					(h)Premiums
					(1)In
			 generalPremiums for coverage under the dental insurance plan
			 under the pilot program shall be in such amount or amounts as the Secretary of
			 Veterans Affairs shall prescribe to cover all costs associated with the pilot
			 program.
					(2)Annual
			 adjustmentThe Secretary shall adjust the premiums payable under
			 the pilot program for coverage under the dental insurance plan on an annual
			 basis. Each individual covered by the dental insurance plan at the time of such
			 an adjustment shall be notified of the amount and effective date of such
			 adjustment.
					(3)Responsibility for
			 paymentEach individual covered by the dental insurance plan
			 shall pay the entire premium for coverage under the dental insurance plan, in
			 addition to the full cost of any copayments.
					(i)Voluntary
			 disenrollment
					(1)In
			 generalWith respect to enrollment in the dental insurance plan
			 under the pilot program, the Secretary shall—
						(A)permit the voluntary
			 disenrollment of an individual in the dental insurance plan if the
			 disenrollment occurs during the 30-day period beginning on the date of the
			 enrollment of the individual in the dental insurance plan; and
						(B)permit the voluntary
			 disenrollment of an individual in the dental insurance plan for such
			 circumstances as the Secretary shall prescribe for purposes of this subsection,
			 but only to the extent such disenrollment does not jeopardize the fiscal
			 integrity of the dental insurance plan.
						(2)Allowable
			 circumstancesThe circumstances prescribed under paragraph (1)(B)
			 shall include the following:
						(A)If an individual enrolled
			 in the dental insurance plan relocates to a location outside the jurisdiction
			 of the dental insurance plan that prevents utilization of the benefits under
			 the dental insurance plan.
						(B)If an individual enrolled
			 in the dental insurance plan is prevented by a serious medical condition from
			 being able to obtain benefits under the dental insurance plan.
						(C)Such other circumstances
			 as the Secretary shall prescribe for purposes of this subsection.
						(3)Establishment of
			 proceduresThe Secretary shall establish procedures for
			 determinations on the permissibility of voluntary disenrollments under
			 paragraph (1)(B). Such procedures shall ensure timely determinations on the
			 permissibility of such disenrollments.
					(j)Relationship to dental
			 care provided by SecretaryNothing in this section shall affect the
			 responsibility of the Secretary to provide dental care under section 1712 of
			 title 38, United States Code, and the participation of an individual in the
			 dental insurance plan under the pilot program shall not affect the individual’s
			 entitlement to outpatient dental services and treatment, and related dental
			 appliances, under that section.
				(k)RegulationsThe
			 dental insurance plan under the pilot program shall be administered under such
			 regulations as the Secretary shall prescribe.
				IIIWomen veterans health
			 care matters
			301.Report on barriers to
			 receipt of health care for women veterans
				(a)ReportNot
			 later than June 1, 2010, the Secretary of Veterans Affairs shall submit to the
			 Committee on Veterans' Affairs of the Senate and the Committee on Veterans'
			 Affairs of the House of Representatives a report on the barriers to the receipt
			 of comprehensive health care through the Department of Veterans Affairs that
			 are encountered by women veterans, especially veterans of Operation Iraqi
			 Freedom and Operation Enduring Freedom.
				(b)ElementsThe
			 report required by subsection (a) shall include the following:
					(1)An identification and
			 assessment of the following:
						(A)Any stigma perceived or
			 associated with seeking mental health care services through the Department of
			 Veterans Affairs.
						(B)The effect on access to
			 care through the Department of driving distance or availability of other forms
			 of transportation to the nearest appropriate facility of the Department.
						(C)The availability of child
			 care.
						(D)The receipt of health
			 care through women's health clinics, integrated primary care clinics, or
			 both.
						(E)The extent of
			 comprehension of eligibility requirements for health care through the
			 Department, and the scope of health care services available through the
			 Department.
						(F)The quality and nature of
			 the reception of women veterans by Department health care providers and other
			 staff.
						(G)The perception of
			 personal safety and comfort of women veterans in inpatient, outpatient, and
			 behavioral health facilities of the Department.
						(H)The sensitivity of
			 Department health care providers and other staff to issues that particularly
			 affect women.
						(I)The effectiveness of
			 outreach on health care services of the Department that are available to women
			 veterans.
						(J)Such other matters as the
			 Secretary identifies for purposes of the assessment.
						(2)Such recommendations for
			 administrative and legislative action as the Secretary considers appropriate in
			 light of the report.
					(c)Facility of the
			 Department definedIn this section, the term facility of
			 the Department has the meaning given that term in section 1701 of title
			 38, United States Code.
				302.Plan to improve
			 provision of health care services to women veterans
				(a)Plan To improve
			 services
					(1)In
			 generalThe Secretary of Veterans Affairs shall develop a
			 plan—
						(A)to improve the provision
			 of health care services to women veterans; and
						(B)to plan appropriately for
			 the future health care needs, including mental health care needs, of women
			 serving on active duty in the Armed Forces in the combat theaters of Operation
			 Iraqi Freedom and Operation Enduring Freedom.
						(2)Required
			 actionsIn developing the plan required by this subsection, the
			 Secretary of Veterans Affairs shall—
						(A)identify the types of
			 health care services to be available to women veterans at each Department of
			 Veterans Affairs medical center; and
						(B)identify the personnel
			 and other resources required to provide such services to women veterans under
			 the plan at each such medical center.
						(b)Submittal of plan to
			 CongressNot later than 18 months after the date of the enactment
			 of this Act, the Secretary of Veterans Affairs shall submit to the Committee on
			 Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the
			 House of Representatives the plan required by this section, along with such
			 recommendations for administrative and legislative action as the Secretary
			 considers appropriate in light of the plan.
				303. Independent study on
			 health consequences of women veterans of military service in Operation Iraqi
			 Freedom and Operation Enduring Freedom
				(a)Study
			 requiredThe Secretary of Veterans Affairs shall enter into an
			 agreement with a non-Department of Veterans Affairs entity for the purpose of
			 conducting a study on health consequences for women veterans of service on
			 active duty in the Armed Forces in deployment in Operation Iraqi Freedom and
			 Operation Enduring Freedom.
				(b)Specific matters
			 studiedThe study under subsection (a) shall include the
			 following:
					(1)A determination of any
			 association of environmental and occupational exposures and combat in Operation
			 Iraqi Freedom or Operation Enduring Freedom with the general health, mental
			 health, or reproductive health of women who served on active duty in the Armed
			 Forces in Operation Iraqi Freedom or Operation Enduring Freedom.
					(2)A review and analysis of
			 published literature on environmental and occupational exposures of women while
			 serving in the Armed Forces, including combat trauma, military sexual trauma,
			 and exposure to potential teratogens associated with reproductive problems and
			 birth defects.
					(c)Report
					(1)In
			 generalNot later than 18 months after entering into the
			 agreement for the study under subsection (a), the entity described in
			 subsection (a) shall submit to the Secretary of Veterans Affairs and to
			 Congress a report on the study containing such findings and determinations as
			 the entity considers appropriate.
					(2)Responsive
			 reportNot later than 90 days after the receipt of the report
			 under paragraph (1), the Secretary shall submit to Congress a report setting
			 forth the response of the Secretary to the findings and determinations of the
			 entity described in subsection (a) in the report under paragraph (1).
					304.Training and
			 certification for mental health care providers on care for veterans suffering
			 from sexual trauma
				(a)Program
			 requiredSection 1720D is amended—
					(1)by redesignating
			 subsection (d) as subsection (f); and
					(2)by inserting after
			 subsection (c) the following new subsections:
						
							(d)(1)The Secretary shall
				implement a program for education, training, certification, and continuing
				medical education for mental health professionals to specialize in the
				provision of counseling and care to veterans eligible for services under
				subsection (a). In carrying out the program, the Secretary shall ensure that
				all such mental health professionals have been trained in a consistent manner
				and that such training includes principles of evidence-based treatment and care
				for sexual trauma.
								(2)The Secretary shall
				determine the minimum qualifications necessary for mental health professionals
				certified by the program under paragraph (1) to provide evidence-based
				treatment and therapy to veterans eligible for services under subsection (a) in
				facilities of the Department.
								(e)The Secretary shall
				submit to Congress each year a report on the counseling, care, and services
				provided to veterans under this section. Each report shall include data for the
				preceding year with respect to the following:
								(1)The number of mental
				health professionals and primary care providers who have been certified under
				the program under subsection (d), and the amount and nature of continuing
				medical education provided under such program to professionals and providers
				who have been so certified.
								(2)The number of women
				veterans who received counseling, care, and services under subsection (a) from
				professionals and providers who have been trained or certified under the
				program under subsection (d).
								(3)The number of training,
				certification, and continuing medical education programs operating under
				subsection (d).
								(4)The number of trained
				full-time equivalent employees required in each facility of the Department to
				meet the needs of veterans requiring treatment and care for sexual
				trauma.
								(5)Such other information as
				the Secretary considers
				appropriate.
								.
					(b)Standards for personnel
			 providing treatment for sexual traumaThe Secretary of Veterans
			 Affairs shall establish education, training, certification, and staffing
			 standards for Department of Veterans Affairs health-care facilities for
			 full-time equivalent employees who are trained to provide treatment and care to
			 veterans for sexual trauma.
				305.Pilot program on
			 counseling in retreat settings for women veterans newly separated from service
			 in the Armed Forces
				(a)Pilot program
			 required
					(1)In
			 generalCommencing not later than 180 days after the date of the
			 enactment of this Act, the Secretary of Veterans Affairs shall carry out,
			 through the Readjustment Counseling Service of the Veterans Health
			 Administration, a pilot program to evaluate the feasibility and advisability of
			 providing reintegration and readjustment services described in subsection (b)
			 in group retreat settings to women veterans who are recently separated from
			 service in the Armed Forces after a prolonged deployment.
					(2)Participation at
			 election of veteranThe participation of a veteran in the pilot
			 program under this section shall be at the election of the veteran.
					(b)Covered
			 servicesThe services provided to a woman veteran under the pilot
			 program shall include the following:
					(1)Information on
			 reintegration into the veteran’s family, employment, and community.
					(2)Financial
			 counseling.
					(3)Occupational
			 counseling.
					(4)Information and
			 counseling on stress reduction.
					(5)Information and
			 counseling on conflict resolution.
					(6)Such other information
			 and counseling as the Secretary considers appropriate to assist a woman veteran
			 under the pilot program in reintegration into the veteran's family and
			 community.
					(c)LocationsThe
			 Secretary shall carry out the pilot program at not fewer than five locations
			 selected by the Secretary for purposes of the pilot program.
				(d)DurationThe
			 pilot program shall be carried out during the two-year period beginning on the
			 date of the commencement of the pilot program.
				(e)ReportNot
			 later than 180 days after the completion of the pilot program, the Secretary
			 shall submit to Congress a report on the pilot program. The report shall
			 contain the findings and conclusions of the Secretary as a result of the pilot
			 program, and shall include such recommendations for the continuation or
			 expansion of the pilot program as the Secretary considers appropriate.
				(f)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary of Veterans Affairs for each of fiscal years 2010 and 2011,
			 $2,000,000 to carry out the pilot program.
				306.Report on full-time
			 women veterans program managers at medical centersThe
			 Secretary shall, acting through the Under Secretary for Health, submit to
			 Congress a report on employment of full-time women veterans program managers at
			 Department of Veterans Affairs medical centers to ensure that health care needs
			 of women veterans are met. Such report should include an assessment of whether
			 there is at least one full-time employee at each Department medical center who
			 is a full-time women veterans program manager.
			307.Service on certain
			 advisory committees of women recently separated from service in the Armed
			 Forces
				(a)Advisory Committee on
			 Women VeteransSection 542(a)(2)(A) is amended—
					(1)in clause (ii), by
			 striking and at the end;
					(2)in clause (iii), by
			 striking the period at the end and inserting ; and; and
					(3)by inserting after clause
			 (iii) the following new clause:
						
							(iv)women veterans who are
				recently separated from service in the Armed
				Forces.
							.
					(b)Advisory Committee on
			 Minority VeteransSection 544(a)(2)(A) is amended—
					(1)in clause (iii), by
			 striking and at the end;
					(2)in clause (iv), by
			 striking the period at the end and inserting ; and; and
					(3)by inserting after clause
			 (iv) the following new clause:
						
							(v)women veterans who are
				minority group members and are recently separated from service in the Armed
				Forces.
							.
					(c)Effective
			 dateThe amendments made by this section shall apply to
			 appointments made on or after the date of the enactment of this Act.
				308.Pilot program on
			 subsidies for child care for certain veterans receiving health care
				(a)Pilot program
			 requiredThe Secretary of Veterans Affairs shall carry out a
			 pilot program to assess the feasibility and advisability of providing, subject
			 to subsection (b), subsidies to qualified veterans described in subsection (c)
			 to obtain child care so that such veterans can receive health care services
			 described in such subsection.
				(b)Limitation on period of
			 paymentsA subsidy may only be provided to a qualified veteran
			 under the pilot program for receipt of child care during the period that the
			 qualified veteran—
					(1)receives the types of
			 health care services referred to in subsection (c) at a facility of the
			 Department; and
					(2)requires to travel to and
			 return from such facility for the receipt of such health care services.
					(c)Qualified
			 veteransIn this section, the term qualified veteran
			 means a veteran who is the primary caretaker of a child or children and who is
			 receiving from the Department one or more of the following health care
			 services:
					(1)Regular mental health
			 care services.
					(2)Intensive mental health
			 care services.
					(3)Such other intensive
			 health care services that the Secretary determines that payment to the veteran
			 for the provision of child care would improve access to those health care
			 services by the veteran.
					(d)LocationsThe
			 Secretary shall carry out the pilot program in no fewer than three Veterans
			 Integrated Service Networks (VISNs) selected by the Secretary for purposes of
			 the pilot program.
				(e)DurationThe
			 pilot program shall be carried out during the two-year period beginning on the
			 date of the commencement of the pilot program.
				(f)Existing
			 modelTo the extent practicable, the Secretary shall model the
			 pilot program after the Department of Veterans Affairs Child Care Subsidy
			 Program that was established pursuant to section 630 of the Treasury and
			 General Government Appropriations Act, 2002 (Public Law 107–67; 115 Stat. 552),
			 using the same income eligibility standards and payment structure.
				(g)ReportNot
			 later than six months after the completion of the pilot program, the Secretary
			 shall submit to Congress a report on the pilot program. The report shall
			 include the findings and conclusions of the Secretary as a result of the pilot
			 program, and shall include such recommendations for the continuation or
			 expansion of the pilot program as the Secretary considers appropriate.
				(h)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary of Veterans Affairs for each of fiscal years 2010 and 2011,
			 $1,500,000 to carry out the pilot program.
				309.Care for newborn
			 children of women veterans receiving maternity care
				(a)In
			 generalSubchapter VIII of chapter 17 is amended by adding at the
			 end the following new section:
					
						1786.Care for newborn
				children of women veterans receiving maternity care
							(a)In
				generalThe Secretary may furnish health care services described
				in subsection (b) to a newborn child of a woman veteran who is receiving
				maternity care furnished by the Department for not more than 7 days after the
				birth of the child if the veteran delivered the child in—
								(1)a facility of the
				Department; or
								(2)another facility pursuant
				to a Department contract for services relating to such delivery.
								(b)Covered health care
				servicesHealth care services described in this subsection are
				all post-delivery care services, including routine care services, that a
				newborn
				requires.
							.
				(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 17 is
			 amended by inserting after the item relating to section 1785 the following new
			 item:
					
						
							1786. Care for newborn children of women
				veterans receiving maternity
				care.
						
						.
				IVMental health care
			 matters
			401.Eligibility of
			 members of the Armed Forces who serve in Operation Iraqi Freedom or Operation
			 Enduring Freedom for counseling and services through Readjustment Counseling
			 Service
				(a)In
			 generalAny member of the
			 Armed Forces, including a member of the National Guard or Reserve, who serves
			 on active duty in the Armed Forces in Operation Iraqi Freedom or Operation
			 Enduring Freedom is eligible for readjustment counseling and related mental
			 health services under section 1712A of title 38, United States Code, through
			 the Readjustment Counseling Service of the Veterans Health
			 Administration.
				(b)No requirement for
			 current active duty serviceA member of the Armed Forces who
			 meets the requirements for eligibility for counseling and services under
			 subsection (a) is entitled to counseling and services under that subsection
			 regardless of whether or not the member is currently on active duty in the
			 Armed Forces at the time of receipt of counseling and services under that
			 subsection.
				(c)RegulationsThe
			 eligibility of members of the Armed Forces for counseling and services under
			 subsection (a) shall be subject to such regulations as the Secretary of Defense
			 and the Secretary of Veterans Affairs shall jointly prescribe for purposes of
			 this section.
				(d)Subject to availability
			 of appropriationsThe provision of counseling and services under
			 subsection (a) shall be subject to the availability of appropriations for such
			 purpose.
				402.Restoration of
			 authority of Readjustment Counseling Service to provide referral and other
			 assistance upon request to former members of the Armed Forces not authorized
			 counselingSection 1712A is
			 amended—
				(1)by redesignating subsections (c) through
			 (f) as subsections (d) through (g), respectively; and
				(2)by inserting after subsection (b) the
			 following new subsection (c):
					
						(c)Upon receipt of a request
				for counseling under this section from any individual who has been discharged
				or released from active military, naval, or air service but who is not
				otherwise eligible for such counseling, the Secretary shall—
							(1)provide referral services
				to assist such individual, to the maximum extent practicable, in obtaining
				mental health care and services from sources outside the Department; and
							(2)if pertinent, advise such
				individual of such individual’s rights to apply to the appropriate military,
				naval, or air service, and to the Department, for review of such individual’s
				discharge or release from such
				service.
							.
				403.Study on suicides
			 among veterans
				(a)Study
			 requiredThe Secretary of
			 Veterans Affairs shall conduct a study to determine the number of veterans who
			 died by suicide between January 1, 1999, and the date of the enactment of this
			 Act.
				(b)CoordinationIn
			 carrying out the study under subsection (a) the Secretary of Veterans Affairs
			 shall coordinate with—
					(1)the Secretary of
			 Defense;
					(2)Veterans Service
			 Organizations;
					(3)the Centers for Disease
			 Control and Prevention; and
					(4)State public health
			 offices and veterans agencies.
					(c)Report to
			 CongressThe Secretary of Veterans Affairs shall submit to the
			 Committee on Veterans' Affairs of the Senate and the Committee on Veterans'
			 Affairs of the House of Representatives a report on the study required under
			 subsection (a) and the findings of the Secretary.
				(d)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as may be necessary to carry out this section.
				404.Transfer of funds to
			 Secretary of Health and Human Services for Graduate Psychology Education
			 program
				(a)Transfer of
			 fundsNot later than
			 September 30, 2010, the Secretary of Veterans Affairs shall transfer $5,000,000
			 from accounts of the Veterans Health Administration to the Secretary of Health
			 and Human Services for the Graduate Psychology Education program established
			 under section 755(b)(1)(J) of the Public Health Service Act (42 U.S.C.
			 294e(b)(1)(J)).
				(b)Use of funds
			 transferredFunds transferred under subsection (a) shall be used
			 to award grants to support the training of psychologists in the treatment of
			 veterans with post traumatic stress disorder, traumatic brain injury, and other
			 combat-related disorders.
				(c)Preference for
			 Department of Veterans Affairs health care facilitiesIn the
			 awarding of grants under subsection (b), the Graduate Psychology Education
			 program shall give preference to health care facilities of the Department of
			 Veterans Affairs and graduate programs of education that are affiliated with
			 such facilities.
				VHomeless veterans
			 matters
			501.Pilot program on
			 financial support for entities that coordinate the provision of supportive
			 services to formerly homeless veterans residing on certain military
			 property
				(a)Establishment
					(1)In
			 generalSubject to the availability of appropriations for such
			 purpose, the Secretary of Veterans Affairs may carry out a pilot program to
			 make grants to public and nonprofit organizations (including faith-based and
			 community organizations) to coordinate the provision of supportive services
			 available in the local community to very low income, formerly homeless veterans
			 residing in permanent housing that is located on qualifying property described
			 in subsection (b).
					(2)Number of
			 grantsThe Secretary may make grants at up to 10 qualifying
			 properties under the pilot program.
					(b)Qualifying
			 propertyQualifying property under the pilot program is property
			 that—
					(1)was part of a military
			 installation that was closed in accordance with—
						(A)decisions made as part of
			 the 2005 round of defense base closure and realignment under the Defense Base
			 Closure and Realignment Act of 1990 (part A of title XXIX of Public Law
			 101–510; 10 U.S.C. 2687 note); and
						(B)subchapter III of chapter
			 5 of title 40, United States Code; and
						(2)the Secretary of Defense
			 determines, after considering any redevelopment plans of any local
			 redevelopment authority relating to such property, may be used to assist the
			 homeless in accordance with such redevelopment plan.
					(c)Criteria for
			 grantsThe Secretary shall prescribe criteria and requirements
			 for grants under this section and shall publish such criteria and requirements
			 in the Federal Register.
				(d)Duration of
			 programThe authority of the Secretary to provide grants under a
			 pilot program under this section shall cease on the date that is five years
			 after the date of the commencement of the pilot program.
				(e)Very low income
			 definedIn this section, the term very low income
			 has the meaning given that term in the Resident Characteristics Report issued
			 annually by the Department of Housing and Urban Development.
				(f)Authorization of
			 appropriationsThere is authorized to be appropriated from
			 amounts made available under the heading General Operating
			 Expenses, not more than $3,000,000 in each of fiscal years 2010 through
			 2014 to carry out the purposes of this section.
				502.Pilot program on
			 financial support of entities that coordinate the provision of supportive
			 services to formerly homeless veterans residing in permanent housing
				(a)Establishment of pilot
			 program
					(1)In
			 generalSubject to the availability of appropriations for such
			 purpose, the Secretary of Veterans Affairs may carry out a pilot program to
			 make grants to public and nonprofit organizations (including faith-based and
			 community organizations) to coordinate the provision of supportive services
			 available in the local community to very low income, formerly homeless veterans
			 residing in permanent housing.
					(2)Number of
			 grantsThe Secretary may make grants at up to 10 qualifying
			 properties under the pilot program.
					(b)Qualifying
			 propertyQualifying property under the pilot program is any
			 property in the United States on which permanent housing is provided or
			 afforded to formerly homeless veterans, as determined by the Secretary.
				(c)Criteria for
			 grantsThe Secretary shall prescribe criteria and requirements
			 for grants under this section and shall publish such criteria and requirements
			 in the Federal Register.
				(d)Duration of pilot
			 programThe authority of the Secretary to provide grants under a
			 pilot program under this section shall cease on the date that is five years
			 after the date of the commencement of the pilot program.
				(e)Very low income definedIn this section, the term very low
			 income has the meaning given that term in the Resident Characteristics
			 Report issued annually by the Department of Housing and Urban
			 Development.
				(f)Authorization of
			 appropriationsThere is authorized to be appropriated from
			 amounts made available under the heading General Operating
			 Expenses, not more than $3,000,000 in each of fiscal years 2010 through
			 2014 to carry out the purposes of this section.
				503.Pilot program on
			 financial support of entities that provide outreach to inform certain veterans
			 about pension benefits
				(a)Authority To make
			 grantsIn addition to the outreach authority provided to the
			 Secretary of Veterans Affairs by section 6303 of title 38, United States Code,
			 the Secretary may carry out a pilot program to make grants to public and
			 nonprofit organizations (including faith-based and community organizations) for
			 services to provide outreach to inform low-income and elderly veterans and
			 their spouses who reside in rural areas of benefits for which they may be
			 eligible under chapter 15 of such title.
				(b)Criteria for
			 grantsThe Secretary shall prescribe criteria and requirements
			 for grants under this section and shall publish such criteria and requirements
			 in the Federal Register.
				(c)Duration of pilot
			 programThe authority of the Secretary to provide grants under a
			 pilot program under this section shall cease on the date that is five years
			 after the date of the commencement of the pilot program.
				(d)Authorization of
			 appropriationsThere is authorized to be appropriated from
			 amounts made available under the heading General Operating
			 Expenses, not more than $1,275,000 in each of fiscal years 2010 through
			 2014 to carry out the purposes of this section.
				504.Assessment of pilot
			 programs
				(a)Progress
			 reportsNot less than one year before the expiration of the
			 authority to carry out a pilot program authorized by sections 501 through 503,
			 the Secretary of Veterans Affairs shall submit to Congress a progress report on
			 such pilot program.
				(b)ContentsEach
			 progress report submitted for a pilot program under subsection (a) shall
			 include the following:
					(1)The lessons learned by
			 the Secretary of Veterans Affairs with respect to such pilot program that can
			 be applied to other programs with similar purposes.
					(2)The recommendations of
			 the Secretary on whether to continue such pilot program.
					(3)The number of veterans
			 and dependents served by such pilot program.
					(4)An assessment of the
			 quality of service provided to veterans and dependents under such pilot
			 program.
					(5)The amount of funds
			 provided to grant recipients under such pilot program.
					(6)The names of
			 organizations that have received grants under such pilot program.
					VINonprofit research and
			 education corporations
			601.General authorities on
			 establishment of corporations
				(a)Authorization of
			 multi-medical center research corporations
					(1)In
			 generalSection 7361 is amended—
						(A)by redesignating
			 subsection (b) as subsection (e); and
						(B)by inserting after
			 subsection (a) the following new subsection (b):
							
								(b)(1)Subject to
				paragraph (2), a corporation established under this subchapter may facilitate
				the conduct of research, education, or both at more than one medical center.
				Such a corporation shall be known as a multi-medical center research
				corporation.
									(2)The board of directors of
				a multi-medical center research corporation under this subsection shall include
				the official at each Department medical center concerned who is, or who carries
				out the responsibilities of, the medical center director of such center as
				specified in section 7363(a)(1)(A)(i) of this title.
									(3)In facilitating the
				conduct of research, education, or both at more than one Department medical
				center under this subchapter, a multi-medical center research corporation may
				administer receipts and expenditures relating to such research, education, or
				both, as applicable, performed at the Department medical centers
				concerned.
									.
						(2)Expansion of existing
			 corporations to multi-medical center research corporationsSuch
			 section is further amended by adding at the end the following new
			 subsection:
						
							(f)A corporation established
				under this subchapter may act as a multi-medical center research corporation
				under this subchapter in accordance with subsection (b) if—
								(1)the board of directors of
				the corporation approves a resolution permitting facilitation by the
				corporation of the conduct of research, education, or both at the other
				Department medical center or medical centers concerned; and
								(2)the Secretary approves
				the resolution of the corporation under paragraph
				(1).
								.
					(b)Restatement and
			 modification of authorities on applicability of State law
					(1)In
			 generalSection 7361, as amended by subsection (a) of this
			 section, is further amended by inserting after subsection (b) the following new
			 subsection (c):
						
							(c)Any corporation
				established under this subchapter shall be established in accordance with the
				nonprofit corporation laws of the State in which the applicable Department
				medical center is located and shall, to the extent not inconsistent with any
				Federal law, be subject to the laws of such State. In the case of any
				multi-medical center research corporation that facilitates the conduct of
				research, education, or both at Department medical centers located in different
				States, the corporation shall be established in accordance with the nonprofit
				corporation laws of the State in which one of such Department medical centers
				is
				located.
							.
					(2)Conforming
			 amendmentSection 7365 is repealed.
					(c)Clarification of status
			 of corporationsSection 7361, as amended by this section, is
			 further amended—
					(1)in subsection (a), by
			 striking the second sentence; and
					(2)by inserting after
			 subsection (c) the following new subsection (d):
						
							(d)(1)Except as otherwise
				provided in this subchapter or under regulations prescribed by the Secretary,
				any corporation established under this subchapter, and its officers, directors,
				and employees, shall be required to comply only with those Federal laws,
				regulations, and executive orders and directives that apply generally to
				private nonprofit corporations.
								(2)A corporation under this
				subchapter is not—
									(A)owned or controlled by
				the United States; or
									(B)an
				agency or instrumentality of the United
				States.
									.
					(d)Reinstatement of
			 requirement for 501(c)(3) status of corporationsSubsection (e)
			 of section 7361, as redesignated by subsection (a)(1) of this section, is
			 further amended by inserting section 501(c)(3) of after
			 exempt from taxation under.
				602.Clarification of
			 purposes of corporations
				(a)Clarification of
			 purposesSubsection (a) of section 7362 is amended—
					(1)in the first
			 sentence—
						(A)by striking Any
			 corporation and all that follows through facilitate and
			 inserting A corporation established under this subchapter shall be
			 established to provide a flexible funding mechanism for the conduct of approved
			 research and education at one or more Department medical centers and to
			 facilitate functions related to the conduct of; and
						(B)by inserting before the
			 period at the end the following: or centers; and
						(2)in the second sentence,
			 by inserting or centers after at the medical
			 center.
					(b)Modification of defined
			 term relating to education and trainingSubsection (b) of such
			 section is amended in the matter preceding paragraph (1) by striking the
			 term education and training and inserting the term
			 education includes education and training and.
				(c)Repeal of role of
			 corporations with respect to fellowshipsParagraph (1) of
			 subsection (b) of such section is amended by striking the flush matter
			 following subparagraph (C).
				(d)Availability of
			 education for families of veteran patientsParagraph (2) of
			 subsection (b) of such section is amended by striking to patients and to
			 the families and inserting and includes education and training
			 for patients and families.
				603.Modification of
			 requirements for boards of directors of corporations
				(a)Requirements for
			 department board membersParagraph (1) of section 7363(a) is
			 amended to read as follows:
					
						(1)with respect to the
				Department medical center—
							(A)(i)the director (or
				directors of each Department medical center, in the case of a multi-medical
				center research corporation);
								(ii)the chief of staff;
				and
								(iii)as appropriate for the
				activities of such corporation, the associate chief of staff for research and
				the associate chief of staff for education; or
								(B)in the case of a
				Department medical center at which one or more of the positions referred to in
				subparagraph (A) do not exist, the official or officials who are responsible
				for carrying out the responsibilities of such position or positions at the
				Department medical center;
				and
							.
				(b)Requirements for
			 non-Department board membersParagraph (2) of such section is
			 amended—
					(1)by inserting not
			 less than two before members; and
					(2)by striking and
			 who and all that follows through the period at the end and inserting
			 and who have backgrounds, or business, legal, financial, medical, or
			 scientific expertise, of benefit to the operations of the
			 corporation..
					(c)Conflicts of
			 interestSubsection (c) of section 7363 is amended by striking
			 , employed by, or have any other financial relationship with and
			 inserting or employed by.
				604.Clarification of
			 powers of corporations
				(a)In
			 generalSection 7364 is amended to read as follows:
					
						7364.General
				powers
							(a)In
				general(1)A corporation
				established under this subchapter may, solely to carry out the purposes of this
				subchapter—
									(A)accept, administer,
				retain, and spend funds derived from gifts, contributions, grants, fees,
				reimbursements, and bequests from individuals and public and private
				entities;
									(B)enter into contracts and
				agreements with individuals and public and private entities;
									(C)subject to paragraph (2),
				set fees for education and training facilitated under section 7362 of this
				title, and receive, retain, administer, and spend funds in furtherance of such
				education and training;
									(D)reimburse amounts to the
				applicable appropriation account of the Department for the Office of General
				Counsel for any expenses of that Office in providing legal services
				attributable to research and education agreements under this subchapter;
				and
									(E)employ such employees as
				the corporation considers necessary for such purposes and fix the compensation
				of such employees.
									(2)Fees charged under
				paragraph (1)(C) for education and training described in that paragraph to
				individuals who are officers or employees of the Department may not be paid for
				by any funds appropriated to the Department.
								(3)Amounts reimbursed to the
				Office of General Counsel under paragraph (1)(D) shall be available for use by
				the Office of the General Counsel only for staff and training, and related
				travel, for the provision of legal services described in that paragraph and
				shall remain available for such use without fiscal year limitation.
								(b)Transfer and
				administration of funds(1)Except as provided
				in paragraph (2), any funds received by the Secretary for the conduct of
				research or education at a Department medical center or centers, other than
				funds appropriated to the Department, may be transferred to and administered by
				a corporation established under this subchapter for such purposes.
								(2)A Department medical
				center may reimburse the corporation for all or a portion of the pay, benefits,
				or both of an employee of the corporation who is assigned to the Department
				medical center if the assignment is carried out pursuant to subchapter VI of
				chapter 33 of title 5.
								(3)A Department medical
				center may retain and use funds provided to it by a corporation established
				under this subchapter. Such funds shall be credited to the applicable
				appropriation account of the Department and shall be available, without fiscal
				year limitation, for the purposes of that account.
								(c)Research
				projectsExcept for reasonable and usual preliminary costs for
				project planning before its approval, a corporation established under this
				subchapter may not spend funds for a research project unless the project is
				approved in accordance with procedures prescribed by the Under Secretary for
				Health for research carried out with Department funds. Such procedures shall
				include a scientific review process.
							(d)Education
				activitiesExcept for reasonable and usual preliminary costs for
				activity planning before its approval, a corporation established under this
				subchapter may not spend funds for an education activity unless the activity is
				approved in accordance with procedures prescribed by the Under Secretary for
				Health.
							(e)Policies and
				proceduresThe Under Secretary for Health may prescribe policies
				and procedures to guide the spending of funds by corporations established under
				this subchapter that are consistent with the purpose of such corporations as
				flexible funding mechanisms and with Federal and State laws and regulations,
				and executive orders, circulars, and directives that apply generally to the
				receipt and expenditure of funds by nonprofit organizations exempt from
				taxation under section 501(c)(3) of the Internal Revenue Code of
				1986.
							.
				(b)Conforming
			 amendmentSection 7362(a), as amended by section 602(a)(1) of
			 this Act, is further amended by striking the last sentence.
				605.Redesignation of
			 section 7364A of title 38, United States Code
				(a)RedesignationSection
			 7364A is redesignated as section 7365.
				(b)Clerical
			 amendmentsThe table of sections at the beginning of chapter 73
			 is amended—
					(1)by striking the item
			 relating to section 7364A; and
					(2)by striking the item
			 relating to section 7365 and inserting the following new item:
						
							
								7365. Coverage of employees
				under certain Federal tort claims
				laws.
							
							.
					606.Improved
			 accountability and oversight of corporations
				(a)Additional information
			 in annual reportsSubsection (b) of section 7366 is amended to
			 read as follows:
					
						(b)(1)Each corporation
				shall submit to the Secretary each year a report providing a detailed statement
				of the operations, activities, and accomplishments of the corporation during
				that year.
							(2)(A)A corporation with
				revenues in excess of $300,000 for any year shall obtain an audit of the
				corporation for that year.
								(B)A corporation with annual
				revenues between $10,000 and $300,000 shall obtain an audit of the corporation
				at least once every three years.
								(C)Any audit under this
				paragraph shall be performed by an independent auditor.
								(3)The corporation shall
				include in each report to the Secretary under paragraph (1) the
				following:
								(A)The most recent audit of
				the corporation under paragraph (2).
								(B)The most recent Internal
				Revenue Service Form 990 Return of Organization Exempt from Income
				Tax or equivalent and the applicable schedules under such
				form.
								.
				(b)Confirmation of
			 application of conflict of interest regulations to appropriate corporation
			 positionsSubsection (c) of such section is amended—
					(1)by striking laws
			 and each place it appears;
					(2)in paragraph (1)—
						(A)by inserting each
			 officer and after under this subchapter,; and
						(B)by striking , and
			 each employee of the Department and all that follows through
			 during any year; and
						(3)in paragraph (2)—
						(A)by inserting ,
			 officer, after verifying that each director; and
						(B)by striking in the
			 same manner and all that follows before the period at the end.
						(c)Establishment of
			 appropriate payee reporting thresholdSubsection (d)(3)(C) of
			 such section is amended by striking $35,000 and inserting
			 $50,000.
				VIIOther matters
			701.Expansion of authority
			 for Department of Veterans Affairs police officersSection
			 902 is amended—
				(1)in subsection (a)—
					(A)by amending paragraph (1)
			 to read as follows:
						
							(1)Employees of the
				Department who are Department police officers shall, with respect to acts
				occurring on Department property—
								(A)enforce Federal
				laws;
								(B)enforce the rules
				prescribed under section 901 of this title;
								(C)enforce traffic and motor
				vehicle laws of a State or local government (by issuance of a citation for
				violation of such laws) within the jurisdiction of which such Department
				property is located as authorized by an express grant of authority under
				applicable State or local law;
								(D)carry the appropriate
				Department-issued weapons, including firearms, while off Department property in
				an official capacity or while in an official travel status;
								(E)conduct investigations,
				on and off Department property, of offenses that may have been committed on
				property under the original jurisdiction of Department, consistent with
				agreements or other consultation with affected local, State, or Federal law
				enforcement agencies; and
								(F)carry out, as needed and
				appropriate, the duties described in subparagraphs (A) through (E) of this
				paragraph when engaged in duties authorized by other Federal
				statutes.
								;
					(B)by striking paragraph (2)
			 and redesignating paragraph (3) as paragraph (2); and
					(C)in paragraph (2), as
			 redesignated by subparagraph (B) of this paragraph, by inserting , and
			 on any arrest warrant issued by competent judicial authority before the
			 period; and
					(2)by amending subsection
			 (c) to read as follows:
					
						(c)The powers granted to
				Department police officers designated under this section shall be exercised in
				accordance with guidelines approved by the Secretary and the Attorney
				General.
						.
				702.Uniform allowance for
			 Department of Veterans Affairs police officersSection 903 is amended—
				(1)by amending subsection
			 (b) to read as follows:
					
						(b)(1)The amount of the
				allowance that the Secretary may pay under this section is the lesser
				of—
								(A)the amount currently
				allowed as prescribed by the Office of Personnel Management; or
								(B)estimated costs or actual
				costs as determined by periodic surveys conducted by the Department.
								(2)During any fiscal year no
				officer shall receive more for the purchase of a uniform described in
				subsection (a) than the amount established under this
				subsection.
							;
				and
				(2)by striking subsection
			 (c) and inserting the following new subsection (c):
					
						(c)The allowance established
				under subsection (b) shall be paid at the beginning of a Department police
				officer's employment for those appointed on or after October 1, 2008. In the
				case of any other Department police officer, an allowance in the amount
				established under subsection (b) shall be paid upon the request of the
				officer.
						.
				
	
		July 24, 2009
		Reported with an amendment
	
